Exhibit 10.1

 

10960 WILSHIRE BOULEVARD


LOS ANGELES, CALIFORNIA


 

 

OFFICE LEASE AGREEMENT

 

BETWEEN

 


CA-10960 WILSHIRE LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP

(“LANDLORD”)

 

AND

 

FASTCLICK, INC., a California corporation

(“TENANT”)

 

1

--------------------------------------------------------------------------------


 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of April
7, 2005, by and between, CA-10960 WILSHIRE LIMITED PARTNERSHIP, a Delaware
limited partnership (“Landlord”) and FASTCLICK, INC., a California corporation
(“Tenant”).  The following exhibits and attachments are incorporated into and
made a part of the Lease: Exhibit A (Outline and Location of Premises),
Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D (Commencement
Letter), Exhibit E (Building Rules and Regulations), Exhibit F (Additional
Provisions), Exhibit F-1 (Outline and Location of Temporary Space), Exhibit G
(Parking Agreement), Exhibit H (Asbestos Notification), Exhibit I (Letter of
Credit).

 


1.     BASIC LEASE INFORMATION.


 

1.01         “Building” shall mean the building located at 10960 Wilshire
Boulevard, Los Angeles, California, commonly known as 10960 Wilshire Boulevard. 
“Rentable Square Footage of the Building” is deemed to be 576,018  square feet.

 

1.02         “Premises” shall mean the area shown on Exhibit A to this Lease. 
The Premises is located on the 19th floor and known as Suite No.  1950. If the
Premises include one or more floors in their entirety, all corridors and
restroom facilities located on such full floor(s) shall be considered part of
the Premises. The “Rentable Square Footage of the Premises” is deemed to be
8,777 square feet. The usable square footage of the premises is deemed to be
7,449 square feet. Landlord and Tenant stipulate and agree that the Rentable
Square Footage of the Building and the Rentable Square Footage of the Premises
are correct.

 

1.03         “Base Rent”:

 

Period

 

Annual Rate
Per Square Foot

 

Monthly Base Rent

 

 

 

 

 

 

 

 

 

August 1, 2005 through July 31, 2006

 

$

28.80

 

$

21,064.80

 

 

 

 

 

 

 

 

 

August 1, 2006 through July 31, 2007

 

$

29.66

 

$

21,693.82

 

 

 

 

 

 

 

 

 

August 1, 2007 through July 31, 2008

 

$

30.55

 

$

22,344.78

 

 

 

 

 

 

 

 

 

August 1, 2008 through July 31, 2009

 

$

31.47

 

$

23,017.68

 

 

 

 

 

 

 

 

 

August 1, 2009 through July 31, 2010

 

$

32.41

 

$

23,705.21

 

 

 

 

 

 

 

 

 

August 1, 2010 through November 30, 2010

 

$

33.39

 

$

24,422.00

 

 

BASE RENT ABATEMENT. Notwithstanding anything in this Section of the Lease to
the contrary, so long as Tenant is not in Default (as defined in Section 18)
under this Lease, Tenant shall be entitled to an abatement of Base Rent in the
amount of:  (a) $21,064.80 for 3 full calendar months of the Term (as defined in
Section 1.06) beginning September 1, 2005 and ending on November 30, 2005, and
(b) $21,693.82 for 1 full calendar month of the Term beginning August 1, 2006
and ending August 31, 2006.  The total amount of Base Rent abated in accordance
with the foregoing shall equal $84,888.22 (the “Abated Base Rent”). Only Base
Rent shall be abated pursuant to this Section, and all Additional Rent and other
costs and charges specified in this Lease shall remain as due and payable
pursuant to the provisions of this Lease.

 

1.04         “Tenant’s Pro Rata Share”: 1.5237%.

 

1.05         “Base Year” for Taxes (defined in Exhibit B):  2005; “Base Year”
for Expenses (defined in Exhibit B):  2005.

 

2

--------------------------------------------------------------------------------


 

1.06         “Term”: The Term shall commence on the Commencement Date and,
unless terminated early in accordance with this Lease, end on the last day of
the 64th full calendar month following the Commencement Date (the “Termination
Date”).  The “Commencement Date” shall mean August 1, 2005, subject to Section 3
below.

 

1.07         Allowance(s): Landlord, provided Tenant is not in Default and
subject to the terms and conditions set forth in Exhibit C, agrees to provide
Tenant with an allowance (the “Allowance”) in an amount not to exceed
$307,195.00 (i.e., $35.00 per rentable square foot of the Premises) toward the
cost of performing the Initial Alterations (as defined in Exhibit C) in
preparation of Tenant’s occupancy of the Premises.

 

1.08         “Security Deposit”:  $0.00, as more fully described in Section 6.

 

1.09         “Guarantor(s)”: shall mean any party that agrees in writing to
guarantee the Lease.  As of the date first written above, there are no
Guarantors(s).

 

1.10         “Broker(s)”:  CRESA Partners LLC.

 

1.11         “Permitted Use”:  general office use.

 

1.12         “Notice Address(es)”:

 

Landlord:

Tenant:

CA-10960 Wilshire Limited
Partnership

Prior to the Commencement Date:

c/o Equity Office

FASTCLICK, INC.

3200 Ocean Park Boulevard

360 Olive Street

Suite 100

Santa Barbara, CA

Santa Monica, California 90405

Attention: Kurt Johnson

Attn: Property Manager

 

 

From and after the Commencement

 

Date:

 

 

 

FASTCLICK, INC.

 

10960 Wilshire Boulevard

 

Suite 1950

 

Los Angeles, California

 

Attention: Kurt Johnson

 

A copy of any notices to Landlord shall be sent to Equity Office, One Market,
600 Spear Tower, San Francisco, CA  94105, Attn: Los Angeles Regional Counsel.

 

1.13         “Business Day(s)” are Monday through Friday of each week, exclusive
of New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”).  Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located.  “Building Service Hours” are 8:00 a.m.
to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays.

 

1.14         “Landlord Work”  INTENTIONALLY OMITTED.

 

1.15         “Property” means the Building and the parcel(s) of land on which it
is located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.

 

1.16         “Letter of Credit” is as described in Section II of Exhibit F
attached hereto.

 


2.     LEASE GRANT.


 

The Premises are hereby leased to Tenant from Landlord, together with the right
to use any portions of the Property that are designated by Landlord for the
common use of tenants and others (the “Common Areas”).

 

3

--------------------------------------------------------------------------------


 


3.     POSSESSION.


 

3.01  INTENTIONALLY OMITTED.

 

3.02  The Premises are accepted by Tenant in “as is” condition and configuration
without any representations or warranties by Landlord. By taking possession of
the Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space.  The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date.  However, except for the cost of services requested by Tenant which are
not provided free of charge (e.g. freight elevator usage), Tenant shall not be
required to pay Rent for any days of possession before the Commencement Date
during which Tenant, with the approval of Landlord, is in possession of the
Premises for the sole purpose of performing improvements or installing
furniture, equipment or other personal property.

 


4.     RENT.


 

4.01  Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”).  “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent.  Base Rent
and recurring monthly charges of Additional Rent shall be due and payable in
advance on the first day of each calendar month without notice or demand,
provided that the installment of Base Rent for the first full calendar month of
the Term shall be payable upon the execution of this Lease by Tenant.  All other
items of Rent shall be due and payable by Tenant on or before 30 days after
billing by Landlord.  Rent shall be made payable to the entity, and sent to the
address, Landlord designates and shall be made by good and sufficient check or
by other means acceptable to Landlord.  Tenant shall pay Landlord an
administration fee equal to 5% of all past due Rent, provided that Tenant shall
be entitled to a grace period of 5 days after written notice for the first 2
late payments of Rent in a calendar year. In addition, past due Rent shall
accrue interest at 10% per annum. Landlord’s acceptance of less than the correct
amount of Rent shall be considered a payment on account of the earliest Rent
due. Rent for any partial month during the Term shall be prorated. No
endorsement or statement on a check or letter accompanying payment shall be
considered an accord and satisfaction.  Tenant’s covenant to pay Rent is
independent of every other covenant in this Lease.

 

4.02  Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance with Exhibit B of this Lease.

 


5.     COMPLIANCE WITH LAWS; USE.


 

The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. Except to the extent properly
included in Expenses, Landlord shall be responsible for the cost of correcting
any violations of Title III of the Americans with Disabilities Act (ADA) with
respect to the Common Areas of the Building.  Notwithstanding the foregoing,
Landlord shall have the right to contest any alleged violation in good faith,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by Law
and the right to appeal any decisions, judgments or rulings to the fullest
extent permitted by Law.  Landlord, after the exhaustion of any and all rights
to appeal or contest, will make all repairs, additions, alterations or
improvements necessary to comply with the terms of any final order or judgment.
In addition, Tenant shall, at its sole cost and expense, promptly comply with
any Laws that relate to the “Base Building” (defined below), but only to the
extent such obligations are triggered by Tenant’s use of the Premises, other
than for general office use, or non-customary Alterations or improvements in the
Premises performed or requested by Tenant. Landlord shall comply with all Laws
relating to the Base Building, provided that compliance with such Laws is not
the responsibility of Tenant under this Lease, and provided further that
Landlord’s failure to comply

 

4

--------------------------------------------------------------------------------


 

therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy (or its legal equivalent) for the Premises, or would unreasonably and
materially affect the safety of Tenant’s employees or create a significant
health hazard for Tenant’s employees.  “Base Building” shall include the
structural portions of the Building, the public restrooms and the Building
mechanical, electrical and plumbing systems and equipment located in the
internal core of the Building on the floor or floors on which the Premises are
located. Tenant shall promptly provide Landlord with copies of any notices it
receives regarding an alleged violation of Law.  Tenant shall comply with the
rules and regulations of the Building attached as Exhibit E and such other
reasonable rules and regulations adopted by Landlord from time to time,
including rules and regulations for the performance of Alterations (defined in
Section 9) ), so long as modifications to the rules do not unreasonably
interfere with Tenant’s use of the Premises for the Permitted Use.  The rules
and regulations shall be generally applicable, and generally applied in the same
manner, to all tenants of the Building. If there is a conflict between this
Lease and any rules and regulations enacted after the date of this Lease, the
terms of this Lease shall control.

 


6.     SECURITY DEPOSIT.


 

The Security Deposit, if any, shall be delivered to Landlord upon the execution
of this Lease by Tenant and held by Landlord without liability for interest
(unless required by Law) as security for the performance of Tenant’s
obligations.  The Security Deposit is not an advance payment of Rent or a
measure of damages.  Landlord may use all or a portion of the Security Deposit
to satisfy past due Rent or to cure any Default (defined in Section 18) by
Tenant, or to satisfy any other loss or damage resulting from Tenant’s Default
as provided in Section 19.  If Landlord uses any portion of the Security
Deposit, Tenant shall, within 5 days after demand, restore the Security Deposit
to its original amount. Landlord shall return any unapplied portion of the
Security Deposit to Tenant within 45 days after the later to occur of:
(a) determination of the final Rent due from Tenant; or (b) the later to occur
of the Termination Date or the date Tenant surrenders the Premises to Landlord
in compliance with Section 25. Landlord may assign the Security Deposit to a
successor or transferee and, following the assignment, Landlord shall have no
further liability for the return of the Security Deposit. Landlord shall not be
required to keep the Security Deposit separate from its other accounts. Tenant
hereby waives the provisions of Section 1950.7 of the California Civil Code, or
any similar or successor Laws now or hereinafter in effect.

 


7.     BUILDING SERVICES.


 

7.01  Landlord shall furnish Tenant with the following services: (a) water for
use in the Base Building lavatories; (b) customary heat and air conditioning in
season during Building Service Hours, although Tenant shall have the right to
receive HVAC service during hours other than Building Service Hours by paying
Landlord’s then standard charge for additional HVAC service and providing such
prior notice as is reasonably specified by Landlord. As of the date hereof,
Landlord’s charge for after hours heating and air conditioning service is
$106.00 per hour, for each full floor or partial floor for which Tenant requests
such service, subject to change from time to time. The minimum period of time
for which Tenant may request after hours HVAC service is 4 hours; provided,
however, the minimum time period shall be 2 hours if the requested after hours
HVAC service is immediately adjacent to Building Service Hours (for example, if
Tenant requests after hours HVAC service for Saturday commencing at 1:00 p.m.
then the minimum time period shall be 1 hour but if Tenant requests after hours
HVAC service for Saturday commencing at 4:00 p.m. then the minimum time period
shall be 4 hours).  Landlord agrees that any increases in such charge shall be
limited to increases in Landlord’s actual costs of supplying the after-hours
heating and air conditioning service and shall not include any increases in the
administrative or labor charge. If Tenant requires heat or air conditioning
during hours other than Building Service Hours, charges for such services will
be prorated by Landlord between each requesting user-tenant (if more than one
tenant in the same service zone requests additional heat or air conditioning at
the same time); (c) standard janitorial service on Business Days; (d) elevator
service; (e) electricity in accordance with the terms and conditions in
Section 7.02; (f) access to the Building for Tenant and its employees 24 hours
per day/7 days per week, subject to the terms of this Lease and such protective
services or monitoring systems, if any, as Landlord may reasonably impose,
including, without limitation, sign-in procedures and/or presentation of
identification cards; and (g) such other services as Landlord reasonably
determines are necessary or appropriate for the Property.

 

7.02  Electricity used by Tenant in the Premises shall be paid for by Tenant
through inclusion in Expenses (except as provided for excess usage). Without the
consent of Landlord, Tenant’s use of electrical service shall not exceed, either
in voltage, rated capacity, use beyond Building Service Hours or overall load,
the electrical standard for the Building.  For purposes

 

5

--------------------------------------------------------------------------------


 

hereof, the “electrical standard” for the Building shall mean 6 watts per usable
square foot of the Premises for lighting and for miscellaneous receptacles.
Landlord shall have the right to measure electrical usage by commonly accepted
methods, including the installation of measuring devices such as submeters and
check meters.  If it is determined that Tenant is using excess electricity,
Tenant shall pay Landlord Additional Rent for the cost of such excess electrical
usage and for the cost of purchasing and installing the measuring device(s).

 

7.03  Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored.  If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.

 


8.     LEASEHOLD IMPROVEMENTS.


 

All improvements in and to the Premises, including any Alterations (defined in
Section 9.03) (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, provided that
Tenant, at its expense, in compliance with the National Electric Code or other
applicable Law, shall remove any Cable (defined in Section 9.01 below).  In
addition, Landlord, by written notice to Tenant at least 30 days prior to the
Termination Date, may require Tenant, at its expense, to remove any Landlord
Work or Alterations that, in Landlord’s reasonable judgment, are of a nature
that would require removal and repair costs that are materially in excess of the
removal and repair costs associated with standard office improvements (the Cable
and such other items collectively are referred to as “Required Removables”). 
Required Removables shall include, without limitation, internal stairways,
raised floors, personal baths and showers, vaults, rolling file systems and
structural alterations and modifications. The Required Removables shall be
removed by Tenant before the Termination Date. Tenant shall repair damage caused
by the installation or removal of Required Removables.  If Tenant fails to
perform its obligations in a timely manner, Landlord may perform such work at
Tenant’s expense. At the time Tenant requests approval for a proposed
Alteration, including any Initial Alterations or Landlord Work, as such terms
may be defined in the Work Letter attached as Exhibit C, Landlord shall advise
Tenant whether the Alteration, including any Initial Alterations or Landlord
Work, or any portion thereof, is a Required Removable.  Within 10 days after
receipt of Tenant’s request, Landlord shall advise Tenant in writing as to which
portions of the alteration or other improvements are Required Removables.
Notwithstanding the foregoing, Tenant shall not be required to remove any
portion of the Landlord Work shown on the Plans as of the date of this Lease, as
such terms are defined in Exhibit C, and Tenant shall not be required to remove
Cable from the Temporary Space (as defined in Section III of Exhibit F).

 


9.     REPAIRS AND ALTERATIONS.


 

9.01  Tenant shall periodically inspect the Premises to identify any conditions
that are dangerous or in need of maintenance or repair.  Tenant shall promptly
provide Landlord with notice of any such conditions. Tenant shall, at its sole
cost and expense, perform all maintenance and repairs to the Premises that are
not Landlord’s express responsibility under this Lease, and keep the Premises in
good condition and repair, reasonable wear and tear excepted and damage by
Casualty (defined in and subject to the terms of Section 16) excepted. Tenant’s
repair and maintenance obligations include, without limitation, repairs to:
(a) floor covering; (b) interior partitions; (c) doors; (d) the interior side of
demising walls; (e) electronic, fiber, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant
(collectively, “Cable”); (f) supplemental air conditioning units, kitchens,
including hot water heaters, plumbing, and similar facilities exclusively
serving Tenant; and (g) Alterations.  Subject to the terms of Section 15 below,
to the extent Landlord is not reimbursed by insurance proceeds, Tenant shall
reimburse Landlord for the cost of repairing damage to the Building caused by
the acts of Tenant, Tenant Related Parties and their respective contractors and
vendors.  If Tenant fails to make any repairs to the Premises for more than 15
days after notice from Landlord (although notice shall not be required in an
emergency), Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs, together with an administrative charge in an amount equal
to 7% of the cost of the

 

6

--------------------------------------------------------------------------------


 

repairs. Notwithstanding the foregoing, if the repair to be performed by Tenant
cannot reasonably be completed within 15 days after Landlord’s notice to Tenant,
Landlord shall not exercise its right to make such repair on Tenant’s behalf so
long as Tenant commences such repair within 5 days after notice from Landlord
and is diligently pursuing the same to completion.

 

9.02  Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building. Landlord shall promptly make repairs for which Landlord is
responsible.  Landlord shall promptly make repairs for which Landlord is
responsible.  Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereinafter in effect.

 

9.03  Tenant shall not make alterations, repairs, additions or improvements or
install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld, conditioned or delayed. However, Landlord’s
consent shall not be required for any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”):  (a) is of a cosmetic nature such
as painting, wallpapering, hanging pictures and installing carpeting; (b) is not
visible from the exterior of the Premises or Building; (c) will not affect the
Base Building; and (d) does not require work to be performed inside the walls or
above the ceiling of the Premises.  Cosmetic Alterations shall be subject to all
the other provisions of this Section 9.03.  Prior to starting work, Tenant shall
furnish Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building so long as their fees are competitive
with other comparably qualified contractors); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured.  Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any reasonable sums paid by Landlord for third party
examination of Tenant’s plans for non-Cosmetic Alterations.  In addition, Tenant
shall pay Landlord a fee for Landlord’s oversight and coordination of any
non-Cosmetic Alterations equal to 3% of the cost of the non-Cosmetic
Alterations.  Upon completion, Tenant shall furnish “as-built” plans for
non-Cosmetic Alterations, completion affidavits and full and final waivers of
lien. Landlord’s approval of an Alteration shall not be deemed a representation
by Landlord that the Alteration complies with Law.

 


10.  ENTRY BY LANDLORD.


 

Landlord may enter the Premises to inspect, show (during the last 9 months of
the Term only or anytime during an uncured Default by Tenant) or clean the
Premises or to perform or facilitate the performance of repairs, alterations or
additions to the Premises or any portion of the Building.  Except in emergencies
or to provide Building services, Landlord shall provide Tenant with reasonable
prior verbal notice of entry and shall use reasonable efforts to minimize any
interference with Tenant’s use of the Premises. Notwithstanding the foregoing,
except in emergencies, Landlord shall provide Tenant with at least 24 hours’
prior notice of entry into the Premises, which may be given orally to the entity
occupying the Premises, and Tenant shall be entitled to have an employee of
Tenant accompany the person(s) entering the Premises.  If, however, Tenant does
not make an employee available in the Premises at the time indicated in such a
notice or at such other time as may be mutually agreed upon by Landlord and
Tenant, then (i) if the entry is for the purpose of performing work or providing
services which have been requested by Tenant and would not otherwise be
performed or provided by Landlord, Landlord shall not enter the Premises (unless
Tenant otherwise agrees), but (ii) if the entry is for another purpose permitted
by this Section, Landlord may enter the Premises. If reasonably necessary,
Landlord may temporarily close all or a portion of the Premises to perform
repairs, alterations and additions.  However, except in emergencies, Landlord
will not close the Premises if the work can reasonably be completed on weekends
and after Building Service Hours.  Entry by Landlord shall not constitute a
constructive eviction or entitle Tenant to an abatement or reduction of Rent
except as otherwise provided in this Lease.

 


11.  ASSIGNMENT AND SUBLETTING.


 

11.01  Except in connection with a Permitted Transfer (defined in
Section 11.04), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned

 

7

--------------------------------------------------------------------------------


 

or delayed if Landlord does not exercise its recapture rights under
Section 11.02.  If the entity(ies) which directly or indirectly controls the
voting shares/rights of Tenant changes at any time, such change of ownership or
control shall constitute a Transfer unless Tenant is an entity whose outstanding
stock is listed on a recognized securities exchange or if at least 80% of its
voting stock is owned by another entity, the voting stock of which is so listed.
The foregoing also shall not apply to the infusion of additional equity capital
in Tenant or an initial public offering of equity securities of Tenant under the
Securities Act of 1933, as amended, which results in Tenant’s stock being traded
on a national securities exchange, including, but not limited to, the NYSE, the
NASDAQ Stock Market or the NASDAQ Small Cap Market System. Tenant hereby waives
the provisions of Section 1995.310 of the California Civil Code, or any similar
or successor Laws, now or hereinafter in effect, and all other remedies,
including, without limitation, any right at law or equity to terminate this
Lease, on its own behalf and, to the extent permitted under all applicable Laws,
on behalf of the proposed transferee.  Any Transfer in violation of this Section
shall, at Landlord’s option, be deemed a Default by Tenant as described in
Section 18, and shall be voidable by Landlord.  In no event shall any Transfer,
including a Permitted Transfer, release or relieve Tenant from any obligation
under this Lease.

 

11.02  Tenant shall provide Landlord with financial statements for the proposed
transferee, a fully executed copy of the proposed assignment, sublease or other
Transfer documentation and such other information as Landlord may reasonably
request. Within 15 Business Days after receipt of the required information and
documentation, Landlord shall either: (a) consent to the Transfer by execution
of a consent agreement in a form reasonably designated by Landlord;
(b) reasonably refuse to consent to the Transfer in writing; or (c) in the event
of an assignment of this Lease or subletting of all or any portion of the
Premises for more than 75% of the remaining Term of this Lease (excluding
unexercised options), recapture the portion of the Premises that Tenant is
proposing to Transfer.  If Landlord exercises its right to recapture, this Lease
shall automatically be amended (or terminated if the entire Premises is being
assigned or sublet) to delete the applicable portion of the Premises effective
on the proposed effective date of the Transfer, although Landlord may require
Tenant to execute a reasonable amendment or other document reflecting such
reduction or termination. Notwithstanding the above, Tenant, within 5 days after
receipt of Landlord’s notice of intent to terminate, may withdraw its request
for consent to the Transfer.  In that event, Landlord’s election to terminate
the Lease shall be null and void and of no force and effect. Tenant shall pay
Landlord a review fee of $1,000.00 for Landlord’s review of any Permitted
Transfer or requested Transfer.

 

11.03  Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
The phrase “other consideration” used herein shall mean all monies, property and
other consideration paid or payable to Tenant for the Transfer and for all
property in the Premises included in such Transfer, including, without
limitation, fixtures, improvements of Tenant, furniture, equipment and
furnishings, but excluding Tenant’s Property.  For purposes of this
Section 11.03 only, the term “Tenant’s Property” shall be as defined in Section
14 of this Lease but shall also be deemed to include goodwill and any other
intangible personal property associated with Tenant’s business, but in no event
shall it be deemed to include Tenant’s interest under this Lease. Tenant shall
pay Landlord for Landlord’s share of the excess within 30 days after Tenant’s
receipt of the excess. Tenant may deduct from the excess, on a straight line
basis, all reasonable and customary expenses directly incurred by Tenant
attributable to the Transfer, including brokerage fees, legal fees, construction
costs, and Landlord’s review fee. If Tenant is in Default, Landlord may require
that all sublease payments be made directly to Landlord, in which case Tenant
shall receive a credit against Rent in the amount of Tenant’s share of payments
received by Landlord.

 

11.04 Tenant may assign this Lease to a successor to Tenant by purchase, merger,
consolidation or reorganization (an “Ownership Change”) or assign this Lease or
sublet all or a portion of the Premises to an Affiliate without the consent of
Landlord, provided that all of the following conditions are satisfied (a
“Permitted Transfer”):  (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change, or in the event of a Transfer
to an Affiliate (defined below), Tenant continues to have a net worth equal to
or greater than Tenant’s net worth at the date of this Lease or the Affiliate
has a net worth equal to Tenant’s net worth at the date of this Lease; (c) the
Permitted Use does not allow the Premises to be used for retail purposes; and
(d) Tenant shall give Landlord written notice at least 15 Business Days prior to
the effective date of the Permitted Transfer (provided that, if prohibited by
confidentiality in connection with a proposed Ownership Change, then Tenant
shall give Landlord written notice within 10 days after the effective date of
the proposed Ownership Change). Tenant’s notice to Landlord shall include
information and documentation evidencing the Permitted Transfer and showing that

 

8

--------------------------------------------------------------------------------


 

each of the above conditions has been satisfied.  If requested by Landlord,
Tenant’s successor shall sign a commercially reasonable form of assumption
agreement.  “Affiliate” shall mean an entity controlled by, controlling or under
common control with Tenant.

 

11.05  Notwithstanding anything to the contrary contained in this Lease, Tenant
may, without the consent of Landlord, sublet one (1) or more offices to
subtenant(s) within the Premises (the “Pre-Approved Transfers”), provided only
that (a) Tenant does not separately demise such space and the subtenants in each
of such office(s) shall utilize with Tenant and any other parties under
Pre-Approved Transfers one (1) common entry way to the Premises as well as
possibly utilizing certain shared central services, such as reception,
photocopying and the like; (b) the proposed transferee operates the business in
the Premises for the Permitted Use, not in violation of any of the terms and
conditions of this Lease or any of the rules and regulations of the Building,
and for no other purpose; (c) in no event shall any such Transfer release or
relieve Tenant from any of its obligations under this Lease; (d) the
Pre-Approved Transfers shall not occupy, in the aggregate, more than 10% of the
rentable area in the Premises; and (e) the proposed subtenant’s business is
professional and suitable for the Building considering the business of other
tenants and the Building’s prestige and does not violate any exclusive rights
granted to other tenants of the Building. At least 3 Business Days prior to the
effective date of any Pre-Approved Transfer, Tenant shall give Landlord written
notice of such Pre-Approved Transfer.  In addition, Tenant hereby agrees to
indemnify Landlord for the acts and omissions of any Pre-Approved Transfers
(including such Pre-Approved Transfer’s agents, employees, contractors,
customers and invitees) in accordance with the terms and conditions of Section
13 of this Lease and to cause any insurance to be maintained by Tenant under
this Lease to be extended to cover the acts and omissions of the Pre-Approved
Transfers (including such Pre-Approved Transfer’s agents, employees,
contractors, customers and invitees) while in the Building.

 


12.  LIENS.


 

Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees.  Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility.  Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law and, if Tenant fails to do so, Tenant shall be deemed in
Default under this Lease and, in addition to any other remedies available to
Landlord as a result of such Default by Tenant, Landlord, at its option, may
bond, insure over or otherwise discharge the lien.  Tenant shall reimburse
Landlord for any amount paid by Landlord, including, without limitation,
reasonable attorneys’ fees.

 


13.  INDEMNITY AND WAIVER OF CLAIMS.


 

Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties (defined below), Tenant shall indemnify, defend
and hold Landlord and Landlord Related Parties harmless against and from all
liabilities, obligations, damages, penalties, claims, actions, costs, charges
and expenses, including, without limitation, reasonable attorneys’ fees and
other professional fees (if and to the extent permitted by Law) (collectively
referred to as “Losses”), which may be imposed upon, incurred by or asserted
against Landlord or any of the Landlord Related Parties by any third party and
arising out of or in connection with any damage or injury occurring in the
Premises or any acts or omissions (including violations of Law) of Tenant, the
Tenant Related Parties (defined below) or any of Tenant’s transferees,
contractors or licensees. Notwithstanding the foregoing, except as provided in
Section 15 to the contrary, Tenant shall not be required to waive any claims
against Landlord (other than for loss or damage to Tenant’s business) where such
loss or damage is due to the negligence or willful misconduct of Landlord or any
Landlord Related Parties.  Nothing herein shall be construed as to diminish the
repair and maintenance obligations of Landlord contained elsewhere in this
Lease. Except to the extent caused by the negligence or willful misconduct of
Tenant or any Tenant Related Parties, Landlord shall indemnify, defend and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees and agents (“Tenant Related Parties”) harmless against and
from all Losses which may be imposed upon, incurred by or asserted against
Tenant or any of the Tenant Related Parties by any third party and arising out
of or in connection with the acts or omissions (including violations of Law) of
Landlord or the Landlord Related Parties.  Tenant hereby waives all claims
against and releases Landlord and its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, Mortgagees (defined in
Section 23) and agents (the “Landlord Related Parties”) from all claims for any
injury to or death of persons, damage to

 

9

--------------------------------------------------------------------------------


 

property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security or protective
services, personnel or equipment, or (e) any matter not within the reasonable
control of Landlord.

 


14.  INSURANCE.


 

Tenant shall maintain the following insurance (“Tenant’s Insurance”): 
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b)  Property/Business Interruption Insurance written on an
All Risk or Special Cause of Loss Form, including earthquake sprinkler leakage,
at replacement cost value and with a replacement cost endorsement covering all
of Tenant’s business and trade fixtures, equipment, movable partitions,
furniture, merchandise and other personal property within the Premises
(“Tenant’s Property”) and any Alterations performed by or for the benefit of
Tenant; (c) Workers’ Compensation Insurance in amounts required by Law; and
(d) Employers Liability Coverage of at least $1,000,000.00 per occurrence.  Any
company writing Tenant’s Insurance shall have an A.M. Best rating of not less
than A-VIII.  All Commercial General Liability Insurance policies shall name as
additional insureds Landlord (or its successors and assignees), the managing
agent for the Building (or any successor), EOP Operating Limited Partnership,
Equity Office Properties Trust and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and other
designees of Landlord and its successors as the interest of such designees shall
appear.  In addition, Landlord shall be named as a loss payee with respect to
Property/Business Interruption Insurance on the Leasehold Improvements.  All
policies of Tenant’s Insurance shall contain endorsements that the insurer(s)
shall give Landlord and its designees at least 30 days’ advance written notice
of any cancellation, termination, material change or lapse of insurance. Tenant
shall provide Landlord with a certificate of insurance evidencing Tenant’s
Insurance prior to the earlier to occur of the Commencement Date or the date
Tenant is provided with possession of the Premises, and thereafter as necessary
to assure that Landlord always has current certificates evidencing Tenant’s
Insurance. So long as the same is available at commercially reasonable rates,
Landlord shall maintain so called All Risk property insurance on the Building at
replacement cost value as reasonably estimated by Landlord, together with such
other insurance coverage as Landlord, in its reasonable judgment, may elect to
maintain.

 


15.  SUBROGATION.


 

Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance. For the purposes of
this waiver, any deductible with respect to a party’s insurance shall be deemed
covered by and recoverable by such party under valid and collectable policies of
insurance.

 


16.  CASUALTY DAMAGE.


 

16.01  If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 270 days from the date of the Casualty, then
either party shall have the right to terminate this Lease upon written notice to
the other within 10 days after receipt of the Completion Estimate. Tenant,
however, shall not have the right to terminate this Lease if the Casualty was
caused by the negligence or intentional misconduct of Tenant or any Tenant
Related Parties. In addition, Landlord, by notice to Tenant within 90 days after
the date of the Casualty, shall have the right to terminate this Lease if: 
(1) the Premises have been materially damaged and there is less than 1 year of
the Term remaining on the date of the Casualty; (2) any Mortgagee requires that
the insurance proceeds be applied to the payment of the mortgage debt; or (3) a
material uninsured loss to the Building or Premises occurs. Tenant shall have
the right to terminate this Lease if:  (a) a substantial portion of the Premises
has been damaged by Casualty and such damage cannot reasonably be repaired
within 60 days after receipt of the Completion Estimate; (b) there is less than
1 year of the Term remaining on the date of the Casualty; (c) the Casualty

 

10

--------------------------------------------------------------------------------


 

was not caused by the negligence or willful misconduct of Tenant or its agents,
employees or contractors; and (d) Tenant provides Landlord with written notice
of its intent to terminate within 30 days after the date of Tenant’s receipt of
the Completion Estimate.

 

16.02  If this Lease is not terminated, Landlord shall promptly and diligently,
subject to reasonable delays for insurance adjustment or other matters beyond
Landlord’s reasonable control, restore the Premises and Common Areas. Such
restoration shall be to substantially the same condition that existed prior to
the Casualty, except for modifications required by Law or any other
modifications to the Common Areas deemed desirable by Landlord.  Upon notice
from Landlord, Tenant shall assign or endorse over to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Alterations performed by or for the
benefit of Tenant; provided if the estimated cost to repair such Alterations
exceeds the amount of insurance proceeds received by Landlord from Tenant’s
insurance carrier, the excess cost of such repairs shall be paid by Tenant to
Landlord prior to Landlord’s commencement of repairs.  Within 15 days of demand,
Tenant shall also pay Landlord for any additional excess costs that are
determined during the performance of the repairs. Notwithstanding anything to
the contrary contained herein, in no event shall Landlord be required to spend
more than the proceeds received by Landlord in connection with such Casualty
(collectively, the “Casualty Proceeds”) in order to perform the repair and
restoration required herein.  However, if Landlord does not have sufficient
Casualty Proceeds to substantially complete the restoration required herein, and
if Landlord elects not to fund any shortfall, Landlord shall so notify Tenant
(the “Insufficient Proceeds Notice”), and, provided Tenant has maintained the
insurance required by Section 14 to be maintained by Tenant, the proceeds from
the insurance required to be maintained by Tenant with respect to the Leasehold
Improvements has been paid to Landlord as part of the Casualty Proceeds, and
Tenant has paid to Landlord any deficiency (“Tenant’s Deficiency Payment”)
between the cost to repair the Leasehold Improvements and the amount received by
Landlord under Tenant’s insurance in connection with such repair, then Tenant,
within 10 days after receipt of the Insufficient Proceeds Notice, shall have the
right to terminate this Lease by the giving of written notice to Landlord.  If
Tenant does not terminate the Lease, then Landlord shall restore the Leasehold
Improvements and other portions of the Building affected by the Casualty to the
extent possible using the Casualty Proceeds made available to Landlord for such
purpose. Landlord shall not be liable for any inconvenience to Tenant, or injury
to Tenant’s business resulting in any way from the Casualty or the repair
thereof.  Provided that Tenant is not in Default, during any period of time that
all or a material portion of the Premises is rendered untenantable as a result
of a Casualty, the Rent shall abate for the portion of the Premises that is
untenantable and not used by Tenant.

 

16.03  If Tenant was entitled to but elected not to exercise its right to
terminate the Lease and Landlord does not substantially complete the repair and
restoration of the Premises within 1 month after the expiration of the estimated
period of time set forth in the Completion Estimate, which period shall be
extended to the extent of any Reconstruction Delays (defined below), then Tenant
may terminate this Lease by written notice to Landlord within 15 days after the
expiration of such period, as the same may be extended.  For purposes of this
Lease, the term “Reconstruction Delays” shall mean any delays caused by Tenant.

 

16.04  The provisions of this Lease, including this Section 16, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises or the Property, and any
Laws, including, without limitation, Sections 1932(2) and 1933(4) of the
California Civil Code, with respect to any rights or obligations concerning
damage or destruction in the absence of an express agreement between the
parties, and any similar or successor Laws now or hereinafter in effect, shall
have no application to this Lease or any damage or destruction to all or any
part of the Premises or the Property.

 


17.  CONDEMNATION.


 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”).  Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. If
Landlord has the right to terminate this Lease pursuant to this Section 17,
Landlord agrees to exercise such right in a nondiscriminatory fashion among
tenants in the Building.  Consideration of the following factors in arriving at
its decision shall not be deemed discriminatory: Length of term remaining on the
Lease, time needed to repair and restore, costs of repair and restoration not
covered by condemnation proceeds, Landlord’s plans to repair and restore Common
Areas

 

11

--------------------------------------------------------------------------------


 

serving the Premises, Landlord’s plans for repair and restoration of the
Building, and other relevant factors of Landlord’s decision as long as they are
applied to Tenant in the same manner as other tenants. The terminating party
shall provide written notice of termination to the other party within 45 days
after it first receives notice of the Taking.  The termination shall be
effective as of the effective date of any order granting possession to, or
vesting legal title in, the condemning authority.  If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord.  The right to receive compensation or proceeds are expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award.  If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.  Tenant hereby
waives any and all rights it might otherwise have pursuant to Section 1265.130
of the California Code of Civil Procedure, or any similar or successor Laws.

 


18.  EVENTS OF DEFAULT.


 

In addition to any other default specifically described in this Lease, each of
the following occurrences shall be a “Default”: (a) Tenant’s failure to pay any
portion of Rent when due, if the failure continues for 5 Business Days after
written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other than
a Monetary Default) to comply with any term, provision, condition or covenant of
this Lease, if the failure is not cured within 20 days after written notice to
Tenant provided, however, if Tenant’s failure to comply cannot reasonably be
cured within 20 days, Tenant shall be allowed additional time (not to exceed 90
days) as is reasonably necessary to cure the failure so long as Tenant begins
the cure within 20 days and diligently pursues the cure to completion;
(c) Tenant permits a Transfer without Landlord’s required approval or otherwise
in violation of Section 11 of this Lease; (d) Tenant or any Guarantor becomes
insolvent, makes a transfer in fraud of creditors, makes an assignment for the
benefit of creditors, admits in writing its inability to pay its debts when due
or forfeits or loses its right to conduct business; (e) the leasehold estate is
taken by process or operation of Law; (f) in the case of any ground floor or
retail Tenant, Tenant does not take possession of or abandons or vacates all or
any portion of the Premises; or (g) Tenant is in default beyond any notice and
cure period under any other lease or agreement with Landlord at the Building or
Property. All notices sent under this Section shall be in satisfaction of, and
not in addition to, notice required by Law.

 


19.  REMEDIES.


 

19.01  Upon the occurrence of any Default under this Lease, whether enumerated
in Section 18 or not, Landlord shall have the option to pursue any one or more
of the following remedies without any notice (except as expressly prescribed
herein) or demand whatsoever (and without limiting the generality of the
foregoing, Tenant hereby specifically waives notice and demand for payment of
Rent or other obligations, except for those notices specifically required
pursuant to the terms of Section 18 or this Section 19, and waives any and all
other notices or demand requirements imposed by applicable law):

 

(a)           Terminate this Lease and Tenant’s right to possession of the
Premises and recover from Tenant an award of damages equal to the sum of the
following:

 

(i)            The Worth at the Time of Award of the unpaid Rent which had been
earned at the time of termination;

 

(ii)           The Worth at the Time of Award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such Rent loss that Tenant affirmatively proves could have
been reasonably avoided;

 

(iii)          The Worth at the Time of Award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such Rent loss that Tenant affirmatively proves could be reasonably avoided;

 

(iv)          Any other amount necessary to compensate Landlord for all the
detriment either proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and

 

12

--------------------------------------------------------------------------------


 

(v)           All such other amounts in addition to or in lieu of the foregoing
as may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts (i) and
(ii) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (A) the greatest per annum rate of interest permitted from time
to time under applicable law, or (B) the Prime Rate plus 5%.  For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California.  The “Worth at the Time of Award” of the amount
referred to in part (iii), above, shall be computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco at the time of
award plus 1%;

 

(b)           Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or

 

(c)           Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an event or events of default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Paragraph 19.01(a).

 

19.02  The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent.  No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

19.03  TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT’S BREACH. LANDLORD AND TENANT HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.

 

19.04  No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity.  In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an event of default shall not be deemed or construed to
constitute a waiver of such default.

 

19.05  If Tenant is in Default of any of its non-monetary obligations under the
Lease, Landlord shall have the right to perform such obligations.  Tenant shall
reimburse Landlord for the cost of such performance upon demand together with an
administrative charge equal to 5% of the cost of the work performed by Landlord.

 

19.06  This Section 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.

 


20.  LIMITATION OF LIABILITY.


 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE LESSER OF
(A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY INTEREST
LANDLORD WOULD HAVE IN THE PROPERTY IF THE

 

13

--------------------------------------------------------------------------------


 

PROPERTY WERE ENCUMBERED BY THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE
VALUE OF THE PROPERTY.  TENANT SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE
PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST LANDLORD OR ANY
LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE
PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD
OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO
OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. 
BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE
LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE THE ALLEGED
DEFAULT. FOR PURPOSES HEREOF, “INTEREST OF LANDLORD IN THE PROPERTY” SHALL
INCLUDE RENTS DUE FROM TENANTS, INSURANCE PROCEEDS, AND PROCEEDS FROM
CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS (PRIOR TO THE DISTRIBUTION OF SAME TO
ANY PARTNER OR SHAREHOLDER OF LANDLORD OR ANY OTHER THIRD PARTY).

 


21.  RELOCATION.


 

Landlord, at its expense, at any time before or during the Term, may relocate
Tenant from the Premises to space of reasonably comparable size and utility
(“Relocation Space”) within the Building upon 60 days’ prior written notice to
Tenant, provided that the Relocation Space shall be located on or above the 10th
floor of the Building with similar views as the Premises. The Relocation Space
must contain similar finishes (subject to commercial availability) and
approximately the same Rentable Square Footage as the Premises and approximately
the same number and size of work stations, offices, breakrooms and reception
areas as are contained in the Premises as of the date Tenant receives Landlord’s
notice of relocation. From and after the date of the relocation, the Base Rent
and Tenant’s Pro Rata Share shall be adjusted based on the rentable square
footage of the Relocation Space, provided that the total monthly Base Rent for
the Relocation Space shall in no event exceed the total monthly Base Rent for
the Premises prior to the relocation, and Tenant’s Pro Rata Share for the
Relocation Space shall in no event exceed Tenant’s Pro Rata Share for the
Premises prior to the relocation.  Landlord shall pay Tenant’s reasonable costs
of relocation, including all costs for moving Tenant’s furniture, equipment,
supplies and other personal property, as well as the cost of printing and
distributing change of address notices to Tenant’s customers and one month’s
supply of stationery showing the new address. Landlord shall also reimburse
Tenant for the reasonable cost to install and connect telecommunication and data
cabling in the Relocation Space in the manner and to the extent such cabling
existed in the Premises prior to the relocation.

 


22.  HOLDING OVER.


 

If Tenant fails to surrender all or any part of the Premises at the termination
of this Lease, occupancy of the Premises after termination shall be that of a
tenancy at sufferance.  Tenant’s occupancy shall be subject to all the terms and
provisions of this Lease, and Tenant shall pay an amount (on a per month basis
without reduction for partial months during the holdover) equal to 150% of the
sum of the Base Rent and Additional Rent due for the period immediately
preceding the holdover.  No holdover by Tenant or payment by Tenant after the
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. If Landlord is unable to deliver possession of the
Premises to a new tenant or to perform improvements for a new tenant as a result
of Tenant’s holdover and Tenant fails to vacate the Premises within 15 days
after notice from Landlord, Tenant shall be liable for all damages that Landlord
suffers from the holdover.

 


23.  SUBORDINATION TO MORTGAGES; ESTOPPEL CERTIFICATE.


 

23.01  Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
As of the date of this lease, there is no mortgage affecting the Property.  The
party having the benefit of a Mortgage shall be referred to as a “Mortgagee”.
This clause shall be self-operative, but upon request from a Mortgagee, Tenant
shall execute a commercially reasonable subordination agreement in favor of the
Mortgagee. As an alternative, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease.  Upon request, Tenant, without charge,
shall attorn to any successor to Landlord’s interest in this Lease.  Landlord
and Tenant shall each, within 15 days after receipt of a written

 

14

--------------------------------------------------------------------------------


 

request from the other, execute and deliver a commercially reasonable estoppel
certificate to those parties as are reasonably requested by the other (including
a Mortgagee or prospective purchaser). Without limitation, such estoppel
certificate may include a certification as to the status of this Lease, the
existence of any defaults and the amount of Rent that is due and payable.

 

23.02 Notwithstanding the foregoing in this Section to the contrary, as a
condition precedent to the future subordination of this Lease to a future
Mortgage, Landlord shall be required to provide Tenant with a non-disturbance,
subordination, and attornment agreement in favor of Tenant from any Mortgagee
who comes into existence after the Commencement Date.  Such non-disturbance,
subordination, and attornment agreement in favor of Tenant shall provide that,
so long as Tenant is paying the Rent due under the Lease and is not otherwise in
default under the Lease beyond any applicable cure period, its right to
possession and the other terms of the Lease shall remain in full force and
effect.  Such non-disturbance, subordination, and attornment agreement may
include other commercially reasonable provisions in favor of the Mortgagee,
including, without limitation, additional time on behalf of the Mortgagee to
cure defaults of the Landlord and provide that (a) neither Mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Base Rent,
Additional Rent, or other sum due under this Lease for more than 1 month in
advance or (ii) any amendment or modification of the Lease made without the
express written consent of Mortgagee or any successor-in-interest; (b) neither
Mortgagee nor any successor-in-interest will be liable for (i) any act or
omission or warranties of any prior landlord (including Landlord), (ii) the
breach of any warranties or obligations relating to construction of improvements
on the Property or any tenant finish work performed or to have been performed by
any prior landlord (including Landlord), or (iii) the return of any security
deposit, except to the extent such deposits have been received by Mortgagee; and
(c) neither Mortgagee nor any successor-in-interest shall be subject to any
offsets or defenses which Tenant might have against any prior landlord
(including Landlord).

 

23.03 As of the date hereof there are no mortgages or deeds of trust that
constitute a lien or charge on the whole or any portion of the Property.

 


24.  NOTICE.


 

All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1.  Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above.  Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.

 


25.  SURRENDER OF PREMISES.


 

At the termination of this Lease or Tenant’s right of possession, Tenant shall
remove Tenant’s Property from the Premises, and quit and surrender the Premises
to Landlord, broom clean, and in good order, condition and repair, ordinary wear
and tear and damage which Landlord is obligated to repair hereunder excepted. If
Tenant fails to remove any of Tenant’s Property within 2 days after termination
of this Lease or Tenant’s right to possession, Landlord, at Tenant’s sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant’s
Property.  Landlord shall not be responsible for the value, preservation or
safekeeping of Tenant’s Property.  Tenant shall pay Landlord, upon demand, the
expenses and storage charges incurred. If Tenant fails to remove Tenant’s
Property from the Premises or storage, within 30 days after notice, Landlord may
deem all or any part of Tenant’s Property to be abandoned and title to Tenant’s
Property shall vest in Landlord.

 


26.  MISCELLANEOUS.


 

26.01  This Lease shall be interpreted and enforced in accordance with the Laws
of the state or commonwealth in which the Building is located and Landlord and
Tenant hereby irrevocably consent to the jurisdiction and proper venue of such
state or commonwealth.  If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of more
than one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities.

 

15

--------------------------------------------------------------------------------


 

Notices to any one person or entity shall be deemed to have been given to all
persons and entities. Tenant represents and warrants to Landlord that each
individual executing this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant and that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may be owned or
controlled by Tenant are not, (i) in violation of any laws relating to terrorism
or money laundering, or (ii) among the individuals or entities identified on any
list compiled pursuant to Executive Order 13224 for the purpose of identifying
suspected terrorists or on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

26.02  If either party institutes a suit against the other for violation of or
to enforce any covenant, term or condition of this Lease, the prevailing party
shall be entitled to reimbursement of all of its costs and expenses, including,
without limitation, reasonable attorneys’ fees.  Landlord and Tenant hereby
waive any right to trial by jury in any proceeding based upon a breach of this
Lease.  Either party’s failure to declare a default immediately upon its
occurrence, or delay in taking action for a default, shall not constitute a
waiver of the default, nor shall it constitute an estoppel.

 

26.03  Whenever a period of time is prescribed for the taking of an action by
Landlord or Tenant (other than the payment of the Security Deposit or Rent), the
period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).

 

26.04  Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property.  Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.

 

26.05  Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only and the delivery of it does not constitute an offer to Tenant or an option.
Tenant represents that it has dealt directly with and only with the Broker as a
broker in connection with this Lease.  Tenant shall indemnify and hold Landlord
and the Landlord Related Parties harmless from all claims of any other brokers
claiming to have represented Tenant in connection with this Lease. Landlord
shall indemnify and hold Tenant and the Tenant Related Parties harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Lease. Equity Office Properties Management Corp. (“EOPMC”) is an affiliate
of Landlord and represents only the Landlord in this transaction.  Any
assistance rendered by any agent or employee of EOPMC in connection with this
Lease or any subsequent amendment or modification hereto has been or will be
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

26.06 Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.

 

26.07  Tenant may peacefully have, hold and enjoy the Premises, subject to the
terms of this Lease, provided Tenant pays the Rent and fully performs all of its
covenants and agreements.  This covenant shall be binding upon Landlord and its
successors only during its or their respective periods of ownership of the
Building.

 

26.08  This Lease does not grant any rights to light or air over or about the
Building.  Landlord excepts and reserves exclusively to itself any and all
rights not specifically granted to Tenant under this Lease. This Lease
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings related to the Premises, including all lease
proposals, letters of intent and other documents.  Neither party is relying upon
any warranty, statement or representation not contained in this Lease.  This
Lease may be modified only by a written agreement signed by an authorized
representative of Landlord and Tenant.

 

16

--------------------------------------------------------------------------------


 

26.09  Except with regard to requests for consent or approval that require
Landlord to make a determination of the aesthetics of certain signage,
alterations or other things that would be visible from outside the Premises or
Building or to assume certain risks, including, without limitation, the risk
that a certain alteration, addition and/or improvement could adversely affect
the mechanical systems or structure of the Building or require excess removal
costs, Landlord and Tenant agree to act reasonably in granting approval or
disapproval of any requests by the other for consent or approval.

 

26.10  Wherever a payment is required to be made by one party to the other under
this Lease, but a specific date for payment or a specific number of days within
which payment is to be made is not set forth in this Lease, or the words
“immediately”, “promptly”, and/or “on demand”, or their equivalent, are used to
specify when such payment is due, then such payment shall be due 30 days after
the party which is entitled to such payment sends written notice to the other
party demanding such payment.

 

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

CA-10960 WILSHIRE LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

By:

EOM GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

By:

Equity Office Management, L.L.C., a
Delaware limited liability company, its non-
member manager

 

 

 

 

 

 

 

 

By:

/s/ Robert F. Dezzutti

 

 

 

 

 

 

 

 

 

 

Name:

Robert F. Dezzutti

 

 

 

 

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

FASTCLICK, INC., a California corporation

 

 

 

 

 

 

By:

/s/ Kurt A. Johnson

 

 

 

 

 

 

 

Name:

Kurt A. Johnson

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

By:

/s/ Fred J. Krupica

 

 

 

 

 

 

 

 

Name:

Fred J. Krupica

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN): 

 

 

 

 

 

 

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OUTLINE AND LOCATION OF PREMISES

 

This Exhibit is attached to and made a part of the Lease by and between CA-10960
WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
FASTCLICK, INC., a California corporation (“Tenant”) for space in the Building
located at 10960 Wilshire Boulevard, Los Angeles, California.

 

[g65981kk01image002.jpg]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXPENSES AND TAXES

 

This Exhibit is attached to and made a part of the Lease by and between CA-10960
WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
FASTCLICK, INC., a California corporation (“Tenant”) for space in the Building
located at 10960 Wilshire Boulevard, Los Angeles, California.

 

1.  Payments.

 

1.01  Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by which
Expenses (defined below) for each calendar year during the Term exceed Expenses
for the Base Year (the “Expense Excess”) and also the amount, if any, by which
Taxes (defined below) for each calendar year during the Term exceed Taxes for
the Base Year (the “Tax Excess”).  If Expenses or Taxes in any calendar year
decrease below the amount of Expenses or Taxes for the Base Year, Tenant’s Pro
Rata Share of Expenses or Taxes, as the case may be, for that calendar year
shall be $0.  Landlord shall provide Tenant with a good faith estimate of the
Expense Excess and of the Tax Excess for each calendar year during the Term.  On
or before the first day of each month, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Tenant’s Pro Rata Share of Landlord’s
estimate of both the Expense Excess and Tax Excess. After its receipt of the
revised estimate, Tenant’s monthly payments shall be based upon the revised
estimate.  If Landlord does not provide Tenant with an estimate of the Expense
Excess or the Tax Excess by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the previous year’s estimate(s) until
Landlord provides Tenant with the new estimate.

 

1.02  As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual Expenses and Expense Excess
and the actual Taxes and Tax Excess for the prior calendar year.  If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year is
more than the actual Expense Excess or actual Tax Excess, as the case may be,
for the prior calendar year, Landlord shall either provide Tenant with a refund
or apply any overpayment by Tenant against Rent due or next becoming due,
provided if the Term expires before the determination of the overpayment,
Landlord shall refund any overpayment to Tenant after first deducting the amount
of Rent due.  If the estimated Expense Excess or estimated Tax Excess for the
prior calendar year is less than the actual Expense Excess or actual Tax Excess,
as the case may be, for such prior year, Tenant shall pay Landlord, within 30
days after its receipt of the statement of Expenses or Taxes, any underpayment
for the prior calendar year.

 

2.  Expenses.

 

2.01  “Expenses” means all costs and expenses incurred in each calendar year in
connection with operating, maintaining, repairing, and managing the Building and
the Property.  Expenses include, without limitation: (a)  all labor and labor
related costs, including wages, salaries, bonuses, taxes, insurance, uniforms,
training, retirement plans, pension plans and other employee benefits;
(b) management fees (not to exceed an amount equal to 5% of the gross receipts
for the Building each calendar year); (c) the cost of equipping, staffing and
operating an on-site and/or off-site management office for the Building,
provided if the management office services one or more other buildings or
properties, the shared costs and expenses of equipping, staffing and operating
such management office(s) shall be equitably prorated and apportioned between
the Building and the other buildings or properties; (d) accounting costs;
(e) the cost of services; (f) rental and purchase cost of parts, supplies, tools
and equipment; (g) insurance premiums and deductibles; (h) electricity, gas and
other utility costs; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) made subsequent to the Base Year which are:  (1) performed
primarily to reduce current or future operating expense costs, upgrade Building
security or otherwise improve the operating efficiency of the Property.
Notwithstanding the foregoing, the portion of the annual amortized costs to be
included in Expenses in any calendar year with respect to a capital improvement
which is intended to reduce expenses or improve the operating efficiency of the
Property or Building shall equal the lesser of: (a) such annual amortized costs;
and (b) the anticipated annual cost savings for such period; or (2) required to
comply with any Laws that are enacted, or first interpreted to apply to the
Property, after the date of this Lease. The cost of capital improvements shall
be amortized by Landlord over the lesser of the Payback Period (defined below)
or the useful life of the capital improvement as reasonably determined by
Landlord. The amortized cost of capital improvements may, at Landlord’s option,
include actual or imputed

 

1

--------------------------------------------------------------------------------


 

interest at the rate that Landlord would reasonably be required to pay to
finance the cost of the capital improvement. “Payback Period” means the
reasonably estimated period of time that it takes for the cost savings resulting
from a capital improvement to equal the total cost of the capital improvement.
Landlord, by itself or through an affiliate, shall have the right to directly
perform, provide and be compensated for any services under this Lease. If
Landlord incurs Expenses for the Building or Property together with one or more
other buildings or properties, whether pursuant to a reciprocal easement
agreement, common area agreement or otherwise, the shared costs and expenses
shall be equitably prorated and apportioned between the Building and Property
and the other buildings or properties.

 

2.02  Expenses shall not include: the cost of capital improvements (except as
set forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Building; fines, interest and penalties incurred due to the
late payment of Taxes or Expenses; organizational expenses associated with the
creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases. The following items are
also excluded from Expenses:

 

(a)           Sums (other than management fees, it being agreed that the
management fees included in Expenses are as described in Section 2.01 (b) above)
paid to subsidiaries or other affiliates of Landlord for services on or to the
Property, Building and/or Premises, but only to the extent that the costs of
such services exceed the competitive cost for such services rendered by persons
or entities of similar skill, competence and experience.

 

(b)           Any fines, penalties or interest resulting from the negligence or
willful misconduct of the Landlord or its agents, contractors, or employees.

 

(c)           Advertising and promotional expenditures.

 

(d)           Landlord’s charitable and political contributions.

 

(e)           Ground lease rental.

 

(f)            Attorney’s fees and other expenses incurred in connection with
negotiations or disputes with prospective tenants or tenants or other occupants
of the Building.

 

(g)           The cost or expense of any services or benefits provided generally
to other tenants in the Building and not provided or available to Tenant.

 

(h)           All costs of purchasing or leasing major sculptures, paintings or
other major works or objects of art (as opposed to decorations purchased or
leased by Landlord for display in the Common Areas of the Building).

 

(i)            Any expenses for which Landlord has received actual reimbursement
(other than through Expenses).

 

(j)            Costs incurred by Landlord in connection with the correction of
defects in design and original construction of the Building or Property.

 

(k)           Expenses for the replacement of any item covered under warranty,
unless Landlord has not received payment under such warranty and it would not be
fiscally prudent to pursue legal action to collect on such warranty.

 

(l)            Fines or penalties incurred as a result of violation by Landlord
of any applicable Laws.

 

2

--------------------------------------------------------------------------------


 

(m)          Taxes.

 

(n)           Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord or in the parking garage of the
Building or wherever Tenant is granted its parking privileges and/or all fees
paid to any parking facility operator (on or off site) (provided, however, that
if Landlord provides such parking to Tenant free of charge or at a reduced rate,
to the extent that Tenant’s Pro Rata Share of such expenses exceeds any amount
paid by Tenant for such parking, these expenses may be included as a part of
Expenses).

 

(o)           Expenses incurred by Landlord in order to correct any existing (as
of the date of this Lease) violations of any applicable Laws, including without
limitation the Americans with Disabilities Act (the “ADA”), the Federal
Occupational Safety and Health Act of 1970 (as amended) and any Laws relating to
environmental, health or safety matters, provided that the cost of performing
repairs and replacements to correct a violation of Law shall be included in
Expenses if and to the extent the cost of performing such repairs and
replacements would properly have been included in Expenses absent such violation
of Law.

 

(p)           Any cost or expense related to removal, cleaning, abatement or
remediation of “hazardous materials” in or about the Building, Common Area or
Property, including, without limitation, hazardous substances in the ground
water or soil, except to the extent such removal, cleaning, abatement or
remediation is related to the general repair and maintenance of the Building,
Common Area or Property.

 

2.03  If Landlord does not carry earthquake and/or terrorism insurance for the
Building during the Base Year but subsequently obtains earthquake and/or
terrorism insurance for the Building during the Term, then from and after the
date upon which Landlord obtains such earthquake and/or terrorism insurance and
continuing throughout the period during which Landlord maintains such insurance,
Expenses for the Base Year shall be deemed to be increased by the amount of the
premium Landlord would have incurred had Landlord maintained such insurance for
the same period of time during the Base Year as such insurance is maintained by
Landlord during such subsequent calendar year.

 

2.04  If at any time during a calendar year the Building is not at least 95%
occupied with tenants paying full Rent or Landlord is not supplying services to
at least 95% of the total Rentable Square Footage of the Building, Expenses
shall be determined as if the Building had been 95% occupied with tenants paying
full Rent and Landlord had been supplying services to 95% of the Rentable Square
Footage of the Building.  If Expenses for a calendar year are determined as
provided in the prior sentence, Expenses for the Base Year shall also be
determined in such manner. Notwithstanding the foregoing, Landlord may calculate
the extrapolation of Expenses under this Section based on 100% occupancy and
service so long as such percentage is used consistently for each year of the
Term. The extrapolation of Expenses under this Section shall be performed in
accordance with the methodology specified by the Building Owners and Managers
Association.

 

3.  “Taxes” shall mean:  (a) all real property taxes and other assessments on
the Building and/or Property, including, but not limited to, gross receipts
taxes, assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities.  Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant

 

3

--------------------------------------------------------------------------------


 

with a credit, if any, based on the adjustment.  Likewise, if a change is
obtained for Taxes for the Base Year, Taxes for the Base Year shall be restated
and the Tax Excess for all subsequent years shall be recomputed.  Tenant shall
pay Landlord the amount of Tenant’s Pro Rata Share of any such increase in the
Tax Excess within 30 days after Tenant’s receipt of a statement from Landlord.

 

4.  Audit Rights.  Tenant, within 365 days after receiving Landlord’s statement
of Expenses, may give Landlord written notice (“Review Notice”) that Tenant
intends to review Landlord’s records of the Expenses for the calendar year to
which the statement applies.  Within a reasonable time after receipt of the
Review Notice, Landlord shall make all pertinent records available for
inspection that are reasonably necessary for Tenant to conduct its review.  If
any records are maintained at a location other than the management office for
the Building, Tenant may either inspect the records at such other location or
pay for the reasonable cost of copying and shipping the records.  If Tenant
retains an agent to review Landlord’s records, the agent must be with a CPA firm
licensed to do business in the state or commonwealth where the Property is
located.  Tenant shall be solely responsible for all costs, expenses and fees
incurred for the audit.  Within 180 days after the records are made available to
Tenant, Tenant shall have the right to give Landlord written notice (an
“Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Expenses for that year. If Tenant fails to give Landlord an
Objection Notice within the 180 day period or fails to provide Landlord with a
Review Notice within the 365 day period described above, Tenant shall be deemed
to have approved Landlord’s statement of Expenses and shall be barred from
raising any claims regarding the Expenses for that year.  If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant’s Objection Notice.  If
Landlord and Tenant determine that Expenses for the calendar year are less than
reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant.  Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
30 days.  The records obtained by Tenant shall be treated as confidential.  In
no event shall Tenant be permitted to examine Landlord’s records or to dispute
any statement of Expenses unless Tenant has paid and continues to pay all Rent
when due.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Lease by and between CA-10960
WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
FASTCLICK, INC., a California corporation (“Tenant”) for space in the Building
located at 10960 Wilshire Boulevard, Los Angeles, California.

 

A.                                   Tenant shall have the right to perform
alterations and improvements in the Premises (the “Initial Alterations”). 
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform Initial Alterations in the Premises unless and until Tenant has
complied with all of the terms and conditions of Section 9 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Initial Alterations and the contractors to be retained by Tenant to perform such
Initial Alterations. Landlord hereby approves the following general
contractors:  (i) Environmental Contracting Corporation, (ii) Taslimi and (iii)
Pinnacle Contracting Corp.  Tenant shall be responsible for all elements of the
design of Tenant’s plans (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design.  Landlord’s approval
of the contractors to perform the Initial Alterations shall not be unreasonably
withheld.  The parties agree that Landlord’s approval of the general contractor
to perform the Initial Alterations shall not be considered to be unreasonably
withheld if any such general contractor (i) does not have trade references
reasonably acceptable to Landlord, (ii) does not maintain insurance as required
pursuant to the terms of this Lease, (iii) does not have the ability to be
bonded for the work in an amount of no less than 150% of the total estimated
cost of the Initial Alterations, (iv) does not provide current financial
statements reasonably acceptable to Landlord, or (v) is not licensed as a
contractor in the state/municipality in which the Premises is located.  Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor. Tenant shall, as part of the Initial Alterations, be responsible for
constructing the demising wall between the Premises and the remainder of Suite
1960 provided Landlord shall reimburse Tenant for 50% of such cost.

 

B.                                     The Allowance may only be used for costs
in connection with the Initial Alterations including hard costs for
construction, design fees, cabling and built-in furniture.  The Allowance, less
a 10% retainage (which retainage shall be payable as part of the final draw),
shall be paid to Tenant or, at Landlord’s option, to the order of the general
contractor that performs the Initial Alterations, in periodic disbursements
within 30 days after receipt of the following documentation: (i) an application
for payment and sworn statement of contractor substantially in the form of AIA
Document G-702 covering all work for which disbursement is to be made to a date
specified therein; (ii) a certification from an AIA architect substantially in
the form of the Architect’s Certificate for Payment which is located on AIA
Document G702, Application and Certificate of Payment; (iii) Contractor’s,
subcontractor’s and material supplier’s waivers of liens which shall cover all
Initial Alterations for which disbursement is being requested and all other
statements and forms required for compliance with the mechanics’ lien laws of
the state in which the Premises is located, together with all such invoices,
contracts, or other supporting data as Landlord or Landlord’s Mortgagee may
reasonably require; (iv) copies of all construction contracts for the Initial
Alterations, together with copies of all change orders, if any; and (v) a
request to disburse from Tenant containing an approval by Tenant of the work
done and a good faith estimate of the cost to complete the Initial Alterations. 
Upon completion of the Initial Alterations, and prior to final disbursement of
the Allowance, Tenant shall furnish Landlord with:  (1) general contractor and
architect’s completion affidavits, (2) full and final waivers of lien,
(3) receipted bills covering all labor and materials expended and used,
(4) as-built plans of the Initial Alterations, (5) a cost breakdown for each
trade or subcontractor performing the Initial Alterations; (6) plans and
specifications for the Initial Alterations, together with a certificate from an
AIA architect that such plans and specifications comply in all material respects
with all laws affecting the Building,

 

1

--------------------------------------------------------------------------------


 

Property and Premises; and (7) the certification of Tenant and its architect
that the Initial Alterations have been installed in a good and workmanlike
manner in accordance with the approved plans, and in accordance with applicable
laws, codes and ordinances.  In no event shall Landlord be required to disburse
the Allowance more than one time per month.  If the Initial Alterations exceed
the Allowance, Tenant shall be entitled to the Allowance in accordance with the
terms hereof, but each individual disbursement of the Allowance shall be
disbursed in the proportion that the Allowance bears to the total cost for the
Initial Alterations, less the 10% retainage referenced above.  Notwithstanding
anything herein to the contrary, Landlord shall not be obligated to disburse any
portion of the Allowance during the continuance of an uncured default under the
Lease, and Landlord’s obligation to disburse shall only resume when and if such
default is cured.

 

C.                                     In no event shall the Allowance be used
for the purchase of equipment, furniture or other items of personal property of
Tenant.  If Tenant does not submit a request for payment of the entire Allowance
to Landlord in accordance with the provisions contained in this Exhibit by
December 31, 2005, any unused amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith.  Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance.  Landlord shall not be
entitled to charge, be paid or to deduct from the Allowance a construction
management fee for Landlord’s oversight of the Initial Alterations.

 

D.                                    Tenant agrees to accept the Premises in
its “as-is” condition and configuration, it being agreed that Landlord shall not
be required to perform any work or, except as provided above with respect to the
Allowance, incur any costs in connection with the construction or demolition of
any improvements in the Premises.

 

E.                                      Notwithstanding the provisions of
Section 1.06 of the Lease to the contrary, the Commencement Date shall be
delayed by the number of days of delay of the “substantial completion of the
Initial Alterations”, as that term is defined below, which delay is caused
solely by (i) Force Majeure or (ii) a “Landlord Caused Delay”.  For purposes of
this Exhibit C, a “Landlord Caused Delay” shall mean only an actual delay
resulting from (a) the failure of Landlord to timely approve or disapprove
Tenant’s final plans for the Initial Alterations; (b) unreasonable and material
interference by Landlord, its agents or contractors with access by Tenant, its
agents and contractors to the Building or any Building facilities (including
loading docks and freight elevators) during Building Service Hours, or the use
thereof during Building Service Hours, which interference objectively and
actually precludes construction of the Initial Alterations; (c) the failure of
Landlord to timely pay the Allowance provided Tenant has properly requested the
disbursement; and (d) the failure of Landlord to deliver possession of that
portion of the Premises known as Suite 1960 and consisting of 1,252 rentable
square feet by May 1, 2005.  Notwithstanding the foregoing to the contrary, a
Landlord Caused Delay shall not include any delay in the substantial completion
of the Initial Alterations due to compliance with or additional burdens
resulting from the Landlord’s Contractor Rules and Regulations and the Building
Rules and Regulations.  If Tenant contends that a Landlord Caused Delay has
occurred pursuant to (b) and (c) above, Tenant shall notify Landlord in writing
(the “Delay Notice”) within 10 Business Days of each of (i) the date upon which
such Landlord Caused Delay becomes known to Tenant, and (ii) the date upon which
such Landlord Caused Delay ends (the “Delay Termination Date”).  Tenant’s
failure to deliver either or both of such notices to Landlord within the
required time period shall be deemed to be a waiver by Tenant of the contended
Landlord Caused Delay to which such notices would have related.  If such
actions, inaction or circumstances described in the Delay Notice are not cured
by Landlord within 2 Business Days of receipt of the Delay Notice and if such
actions, inaction or circumstances otherwise qualify as a Landlord Caused Delay,
then a Landlord Caused Delay shall be deemed to have occurred commencing as of
the date such delay first occurred and ending as of the Delay Termination Date. 
For purposes of this Paragraph E, “substantial completion of the Initial
Alterations” shall mean completion of construction of the Initial Alterations in
the Premises pursuant to the final plans approved by Landlord with the exception
of any punch list items.

 

2

--------------------------------------------------------------------------------


 

F.                                      Design Problem. Tenant, in order to
obtain Landlord’s consent to the construction of the Alterations, shall submit
the plans and specifications to Landlord for its consent all at once or in one
or more parts and on one or more occasions.  Each time Landlord receives all or
a portion of the plans and specifications, Landlord shall, within 4 Business
Days of receipt of same by notice to Tenant, either approve the plans and
specifications or reject them to the extent a Design Problem, as defined below,
exists with any such rejection specifying in detail what is being rejected and
why it constitutes a Design Problem.  Landlord shall not reject the plans and
specifications except to the extent the plans and specifications (a) do not
comply with applicable Laws, (b) would have an adverse effect on the structural
integrity of the Building, (c) would have an adverse effect on the mechanical,
electrical, HVAC and plumbing systems of the Building, (d) would unreasonably
interfere with another occupant’s normal and customary business office
operations, or (e) would affect the outside appearance of the Building
(individually and collectively, a “Design Problem”).

 

G.                                     Hazardous Materials.  In the event that
any hazardous materials or substances (as defined by applicable Law) exist in
the Premises as of the date of this Lease, following notice thereof from Tenant,
Landlord shall, at Landlord’s sole cost and expense, remove, abate or otherwise
treat such hazardous materials or substances to the extent required to comply
with applicable Laws.

 

H.                                    This Exhibit shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COMMENCEMENT LETTER

 

(EXAMPLE)

 


INTENTIONALLY OMITTED

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

BUILDING RULES AND REGULATIONS

 

This Exhibit is attached to and made a part of the Lease by and between CA-10960
WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
FASTCLICK, INC., a California corporation (“Tenant”) for space in the Building
located at 10960 Wilshire Boulevard, Los Angeles, California.

 

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances.  In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control.  Capitalized terms have the same meaning as
defined in the Lease.

 

1.                                       Sidewalks, doorways, vestibules, halls,
stairways and other similar areas shall not be obstructed by Tenant or used by
Tenant for any purpose other than ingress and egress to and from the Premises. 
No rubbish, litter, trash, or material shall be placed, emptied, or thrown in
those areas.  At no time shall Tenant permit Tenant’s employees to loiter in
Common Areas or elsewhere about the Building or Property.

 

2.                                       Plumbing fixtures and appliances shall
be used only for the purposes for which designed and no sweepings, rubbish, rags
or other unsuitable material shall be thrown or placed in the fixtures or
appliances.

 

3.                                       No signs, advertisements or notices
shall be painted or affixed to windows, doors or other parts of the Building,
except those of such color, size, style and in such places as are first approved
in writing by Landlord.  All tenant identification and suite numbers at the
entrance to the Premises shall be installed by Landlord, at Tenant’s cost and
expense, using the standard graphics for the Building. Except in connection with
the hanging of lightweight pictures and wall decorations, no nails, hooks or
screws shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel without Landlord’s prior approval, which approval
shall not be unreasonably withheld.

 

4.                                       Landlord may provide and maintain in
the first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory shall be permitted
unless previously consented to by Landlord in writing.

 

5.                                       Tenant shall not place any lock(s) on
any door in the Premises or Building without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, and Landlord shall have the
right at all times to retain and use keys or other access codes or devices to
all locks within and into the Premises.  A reasonable number of keys to the
locks on the entry doors in the Premises shall be furnished by Landlord to
Tenant at Tenant’s cost and Tenant shall not make any duplicate keys.  All keys
shall be returned to Landlord at the expiration or early termination of the
Lease.

 

6.                                       All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time.

 

7.                                       Movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by Tenant of merchandise
or materials requiring the use of elevators, stairways, lobby areas or loading
dock areas, shall be restricted to hours reasonably designated by Landlord. 
Tenant shall obtain Landlord’s prior approval by providing a detailed listing of
the activity, which approval shall not be unreasonably withheld.  If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord.  Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity.  If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.

 

8.                                       Landlord shall have the right to
approve the weight, size, or location of heavy equipment or articles in and
about the Premises, which approval shall not be unreasonably withheld.  Damage
to the Building by the installation, maintenance, operation, existence or
removal of Tenant’s Property shall be repaired at Tenant’s sole expense.

 

1

--------------------------------------------------------------------------------


 

9.                                       Corridor doors, when not in use, shall
be kept closed.

 

10.                                 Tenant shall not:  (1) make or permit any
improper, objectionable or unpleasant noises or odors in the Building, or
otherwise interfere in any way with other tenants or persons having business
with them; (2) solicit business or distribute or cause to be distributed, in any
portion of the Building, handbills, promotional materials or other advertising;
or (3) conduct or permit other activities in the Building that might, in
Landlord’s sole opinion, constitute a nuisance.

 

11.                                 No animals, except those assisting
handicapped persons, shall be brought into the Building or kept in or about the
Premises.

 

12.                                 No inflammable, explosive or dangerous
fluids or substances shall be used or kept by Tenant in the Premises, Building
or about the Property, except for those substances as are typically found in
similar premises used for general office purposes (i.e. , “White Out”, and
photocopy toner) and are being used by Tenant in a safe manner and in accordance
with all applicable Laws.  Tenant shall not, without Landlord’s prior written
consent, use, store, install, spill, remove, release or dispose of, within or
about the Premises or any other portion of the Property, any asbestos-containing
materials or any solid, liquid or gaseous material now or subsequently
considered toxic or hazardous under the provisions of 42 U.S.C. Section 9601 et
seq. or any other applicable environmental Law which may now or later be in
effect.  Tenant shall comply with all Laws pertaining to and governing the use
of these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.

 

13.                                 Tenant shall not use or occupy the Premises
in any manner or for any purpose which might injure the reputation or impair the
present or future value of the Premises or the Building. Tenant shall not use,
or permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.

 

14.                                 Tenant shall not take any action which would
violate Landlord’s labor contracts or which would cause a work stoppage,
picketing, labor disruption or dispute or interfere with Landlord’s or any other
tenant’s or occupant’s business or with the rights and privileges of any person
lawfully in the Building (“Labor Disruption”).  Tenant shall take the actions
necessary to resolve the Labor Disruption, and shall have pickets removed and,
at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disruption, until Landlord gives its written consent for
the work to resume.  Tenant shall have no claim for damages against Landlord or
any of the Landlord Related Parties nor shall the Commencement Date of the Term
be extended as a result of the above actions.

 

15.                                 Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord.  Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent.  Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.

 

16.                                 Tenant shall not operate or permit to be
operated a coin or token operated vending machine or similar device (including,
without limitation, telephones, lockers, toilets, scales, amusement devices and
machines for sale of beverages, foods, candy, cigarettes and other goods),
except for machines for the exclusive use of Tenant’s employees and invitees.

 

17.                                 Bicycles and other vehicles are not
permitted inside the Building or on the walkways outside the Building, except in
areas designated by Landlord.

 

18.                                 Landlord may from time to time adopt systems
and procedures for the security and safety of the Building and Property, its
occupants, entry, use and contents.  Tenant, its agents, employees, contractors,
guests and invitees shall comply with Landlord’s systems and procedures.

 

19.                                 Landlord shall have the right to prohibit
the use of the name of the Building or any other publicity by Tenant that in
Landlord’s sole opinion may impair the reputation of the

 

2

--------------------------------------------------------------------------------


 

Building or its desirability.  Upon written notice from Landlord, Tenant shall
refrain from and discontinue such publicity immediately.

 

20.                                 Neither Tenant nor its agents, employees,
contractors, guests or invitees shall smoke or permit smoking in the Common
Areas, unless a portion of the Common Areas have been declared a designated
smoking area by Landlord, nor shall the above parties allow smoke from the
Premises to emanate into the Common Areas or any other part of the Building. 
Landlord shall have the right to designate the Building (including the Premises)
as a non-smoking building.

 

21.                                 Landlord shall have the right to designate
and approve standard window coverings for the Premises and to establish rules to
assure that the Building presents a uniform exterior appearance.  Tenant shall
ensure, to the extent reasonably practicable, that window coverings are closed
on windows in the Premises while they are exposed to the direct rays of the sun.

 

22.                                 Deliveries to and from the Premises shall be
made only at the times in the areas and through the entrances and exits
reasonably designated by Landlord.  Tenant shall not make deliveries to or from
the Premises in a manner that might interfere with the use by any other tenant
of its premises or of the Common Areas, any pedestrian use, or any use which is
inconsistent with good business practice.

 

23.                                 The work of cleaning personnel shall not be
hindered by Tenant after 5:30 P.M., and cleaning work may be done at any time
when the offices are vacant. Windows, doors and fixtures may be cleaned at any
time.  Tenant shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to the cleaning service.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ADDITIONAL PROVISIONS

 

This Exhibit is attached to and made a part of the Lease by and between CA-10960
WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
FASTCLICK, INC., a California corporation (“Tenant”) for space in the Building
located at 10960 Wilshire Boulevard, Los Angeles, California.

 

I.                                         ASBESTOS NOTIFICATION.  Tenant
acknowledges that Tenant has received the asbestos notification letter attached
to this Lease as Exhibit H hereto, disclosing the existence of asbestos in the
Building.  As part of Tenant’s obligations under this Lease, Tenant agrees to
comply with the California “Connelly Act” and other applicable Laws, including
providing copies of Landlord’s asbestos notification letter to all of Tenant’s
“employees” and “owners”, as those terms are defined in the Connelly Act and
other applicable Laws.

 

II.                                     LETTER OF CREDIT.

 

A.                                   General Provisions.  Concurrently with
Tenant’s execution of this Lease, Tenant shall deliver to Landlord, as
collateral for the full performance by Tenant of all of its obligations under
this Lease and for all losses and damages Landlord may suffer as a result of
Tenant’s failure to comply with one or more provisions of this Lease, including,
but not limited to, any post lease termination damages under section 1951.2 of
the California Civil Code, a standby, unconditional, irrevocable, transferable
letter of credit (the “Letter of Credit”) in the form of Exhibit I hereto and
containing the terms required herein, in the face amount of $85,000.00 (the
“Letter of Credit Amount”), naming Landlord as beneficiary, issued (or
confirmed) by a financial institution acceptable to Landlord in Landlord’s sole
discretion, permitting multiple and partial draws thereon, and otherwise in form
acceptable to Landlord in its sole discretion.  Tenant shall cause the Letter of
Credit to be continuously maintained in effect (whether through replacement,
renewal or extension) in the Letter of Credit Amount through the date (the
“Final LC Expiration Date”) that is 60 days after the scheduled expiration date
of the Term or any renewal Term.  If the Letter of Credit held by Landlord
expires earlier than the Final LC Expiration Date (whether by reason of a stated
expiration date or a notice of termination or non-renewal given by the issuing
bank), Tenant shall deliver a new Letter of Credit or certificate of renewal or
extension (a “Renewal or Replacement LC”) to Landlord not later than 60 days
prior to the expiration date of the Letter of Credit then held by Landlord.  Any
Renewal or Replacement LC shall comply with all of the provisions of this
Section II, shall be irrevocable, transferable and shall remain in effect (or be
automatically renewable) through the Final LC Expiration Date upon the same
terms as the expiring Letter of Credit or such other terms as may be acceptable
to Landlord in its sole discretion.

 

B.                                     Drawings under Letter of Credit. Upon
Tenant’s failure to comply with one or more provisions of this Lease, or as
otherwise specifically agreed by Landlord and Tenant pursuant to this Lease or
any amendment hereof, Landlord may, without prejudice to any other remedy
provided in this Lease or by Law, draw on the Letter of Credit and use all or
part of the proceeds to (b) satisfy any amounts due to Landlord from Tenant, and
(b) satisfy any other damage, injury, expense or liability caused by Tenant’s
failure to so comply.  In addition, if Tenant fails to furnish a Renewal or
Replacement LC complying with all of the provisions of this Section II at least
60 days prior to the stated expiration date of the Letter of Credit then held by
Landlord, Landlord may draw upon such Letter of Credit and hold the proceeds
thereof (and such proceeds need not be segregated) in accordance with the terms
of this Section II (the “LC Proceeds Account”).

 

C.                                     Use of Proceeds by Landlord.  The
proceeds of the Letter of Credit shall constitute Landlord’s sole and separate
property (and not Tenant’s property or the property of Tenant’s bankruptcy
estate) and Landlord may immediately upon any draw (and without notice to
Tenant) apply or offset the proceeds of the Letter of Credit: (a)  against any
Rent payable by Tenant under this Lease that is not paid when due; (b) against
all losses and damages that Landlord has suffered or that Landlord reasonably
estimates that it may suffer as a result of Tenant’s failure to comply with one
or more provisions of this Lease, including any

 

1

--------------------------------------------------------------------------------


 

damages arising under section 1951.2 of the California Civil Code following
termination of the Lease; (c) against any costs incurred by Landlord in
connection with the Lease (including attorneys’ fees); and (d) against any other
amount that Landlord may spend or become obligated to spend by reason of
Tenant’s Default.  Provided Tenant has performed all of its obligations under
this Lease, Landlord agrees to pay to Tenant within 45 days after the Final LC
Expiration Date the amount of any proceeds of the Letter of Credit received by
Landlord and not applied as allowed above; provided, that if prior to the Final
LC Expiration Date a voluntary petition is filed by Tenant or any Guarantor, or
an involuntary petition is filed against Tenant or any Guarantor by any of
Tenant’s or Guarantor’s creditors, under the Federal Bankruptcy Code, then
Landlord shall not be obligated to make such payment in the amount of the unused
Letter of Credit proceeds until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

 

D.                                    Additional Covenants of Tenant.  If, as
result of any application or use by Landlord of all or any part of the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Tenant shall, within 5 days thereafter, provide Landlord with
additional letter(s) of credit in an amount equal to the deficiency (or a
replacement letter of credit in the total Letter of Credit Amount), and any such
additional (or replacement) letter of credit shall comply with all of the
provisions of this Section II, and if Tenant fails to comply with the foregoing,
notwithstanding anything to the contrary contained in this Lease, the same shall
constitute an incurable Default by Tenant.  Tenant further covenants and
warrants that it will neither assign nor encumber the Letter of Credit or any
part thereof and that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

E.                                      Nature of Letter of Credit.  Landlord
and Tenant (a) acknowledge and agree that in no event or circumstance shall the
Letter of Credit or any renewal thereof or substitute therefor or any proceeds
thereof (including the LC Proceeds Account) be deemed to be or treated as a
“security deposit” under any Law applicable to security deposits in the
commercial context including Section 1950.7 of the California Civil Code, as
such section now exist or as may be hereafter amended or succeeded (“Security
Deposit Laws”), (b) acknowledge and agree that the Letter of Credit (including
any renewal thereof or substitute therefor or any proceeds thereof) is not
intended to serve as a security deposit, and the Security Deposit Laws shall
have no applicability or relevancy thereto, and (c) waive any and all rights,
duties and obligations either party may now or, in the future, will have
relating to or arising from the Security Deposit Laws. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code and all other
provisions of Law, now or hereafter in effect, which (i) establish the time
frame by which Landlord must refund a security deposit under a lease, and/or
(ii) provide that Landlord may claim from the security deposit only those sums
reasonably necessary to remedy Defaults in the payment of rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums specified above in this Section II and/or those sums
reasonably necessary to compensate Landlord for any loss or damage caused by
Tenant’s breach of this Lease or the acts or omission of Tenant or any other
Tenant Related Parties, including any damages Landlord suffers following
termination of the Lease.

 

F.                                      Reduction in Letter of Credit Amount.
Provided that, during the 12 month period immediately preceding the effective
date of any reduction of the Letter of Credit, Tenant has timely paid all Rent
and no Default has occurred under this Lease (the “LC Reduction Conditions”),
Tenant may reduce the Letter of Credit Amount so that the reduced Letter of
Credit Amounts will be as follows: (a) $63,750.00 effective as of the first day
of the 25th full month of the Term;  (b) $42,500.00 effective as of the first
day of the 37th full month of the Term; and (c) $21,250.00 effective as the
first day of the 49th full month of the Term. If Tenant is not entitled to
reduce the Letter of Credit Amount as of a particular reduction effective date
due to Tenant’s failure to satisfy the LC Reduction Conditions described above,
then any subsequent reduction(s) Tenant is entitled to hereunder shall be
reduced by the amount of the reduction Tenant would have

 

2

--------------------------------------------------------------------------------


 

been entitled to had Tenant satisfied the LC Reduction Conditions necessary for
such earlier reduction.  Notwithstanding anything to the contrary contained
herein, if Tenant has been in Default under this Lease at any time prior to the
effective date of any reduction of the Letter of Credit Amount and Tenant has
failed to cure such Default within any applicable cure period, then Tenant shall
have no further right to reduce the Letter of Credit Amount as described
herein.  Any reduction in the Letter of Credit Amount shall be accomplished by
Tenant providing Landlord with a substitute letter of credit in the reduced
amount or an amendment to the existing Letter of Credit reflecting the reduced
amount.

 

III.           TEMPORARY SPACE.

 

A.                                   During the period beginning on the later of
the full and final execution of this Lease by Landlord and Tenant, delivery of
the Letter of Credit and all prepaid rental, if any, required under this Lease,
delivery of all initial certificates of insurance required by this Lease (which
certificates of insurance shall specifically cover both the Temporary Space
during the Temporary Space Term, as hereinafter defined, and the Premises), and
ending on the Commencement Date of this Lease (such period being referred to
herein as the “Temporary Space Term”), Landlord shall allow Tenant to use
approximately 2,213 rentable square feet of space known as Suite No. 940 located
on the 9th floor of the Building as shown on Exhibit F-1 of this Lease (the
“Temporary Space”) for the Permitted Use.  During the Temporary Space Term, the
Temporary Space shall be deemed the “Premises” for purposes of Section 13
(Indemnity and Waiver of Claims) of the Lease.  Such Temporary Space shall be
accepted by Tenant in its “as-is” condition and configuration, it being agreed
that Landlord shall be under no obligation to perform any work in the Temporary
Space or to incur any costs in connection with Tenant’s move in, move out or
occupancy of the Temporary Space.  Tenant acknowledges that it shall be entitled
to use and occupy the Temporary Space at its sole cost, expense and risk. 
Tenant shall not construct any improvements or make any alterations of any type
to the Temporary Space without the prior written consent of Landlord.  All costs
in connection with making the Temporary Space ready for occupancy by Tenant
shall be the sole responsibility of Tenant. Tenant’s at Tenant’s sole cost and
expense may install Cable for use in the Temporary Space, subject to Landlord’s
review and approval.  The removal of such Cable shall be subject to the terms
and conditions set forth in Section 8 of the Lease.

 

B.                                     The Temporary Space shall be subject to
all the terms and conditions of the Lease except as expressly modified herein,
provided that Base Rent for the Temporary Space during the Temporary Space Term
shall be $5,311.20 each month during the Temporary Space Term, payable in
accordance with the Lease, with the first installment due on the date Landlord
delivers possession of the Temporary Space to Tenant. Notwithstanding anything
in this Section of the Lease to the contrary, so long as Tenant is not in
Default under this Lease, Tenant shall be entitled to an abatement of Base Rent
of the Temporary Space in the amount of $5,311.20 per month for 1 full calendar
month of the Temporary Space Term, beginning with the 2nd full calendar month of
the Temporary Space Term. If the Temporary Space Term commences on other than
the first day of a calendar month or ends on other than the last day of a
calendar month, then the monthly Base Rent payable for the Temporary Space for
any such partial month shall be prorated to reflect the actual number of days of
such partial month falling within the Temporary Space Term.  Tenant shall not be
required to pay Tenant’s Pro Rata Share of Expenses and Taxes for the Temporary
Space during the Temporary Space Term.  Tenant shall not be entitled to receive
any allowances, abatement or other financial concession in connection with the
Temporary Space which was granted with respect to the Premises unless such
concessions are expressly provided for herein with respect to the Temporary
Space, and the Temporary Space shall not be subject to any renewal or expansion
rights of Tenant under the Lease.

 

C.                                     Upon termination of the Temporary Space
Term, Tenant shall vacate the Temporary Space and deliver the same to Landlord
in the same condition that the Temporary Space was delivered to Tenant, ordinary
wear and tear excepted and damage by Casualty (defined in and subject to the
terms of Section 16) excepted.  At the expiration or earlier termination of the
Temporary Space Term, Tenant shall remove all debris, all items of Tenant’s
personalty, and any trade

 

3

--------------------------------------------------------------------------------


 

fixtures of Tenant from the Temporary Space but Tenant shall not be required to
remove Cable.  Tenant shall be fully liable for all damage Tenant or Tenant’s
agents, employees, contractors, or subcontractors cause to the Temporary Space.

 

D.                                    Tenant shall have no right to hold over or
otherwise occupy the Temporary Space at any time following the expiration or
earlier termination of the Temporary Space Term, and in the event of such
holdover, Landlord shall immediately be entitled to institute dispossessory
proceedings to recover possession of the Temporary Space, without first
providing notice thereof to Tenant.  In the event of holding over by Tenant
after expiration or termination of the Temporary Space Term without the written
authorization of Landlord, Tenant shall pay, for such holding over, 175% of the
monthly Base Rent due for the Temporary Space at the rate in effect immediately
preceding the expiration of the Temporary Space Term for each month or partial
month of holdover, plus all consequential damages that Landlord incurs as a
result of the Tenant’s hold over. During any such holdover, Tenant’s occupancy
of the Temporary Space shall be deemed that of a tenant at sufferance, and in no
event, either during the Temporary Space Term or during any holdover by Tenant,
shall Tenant be determined to be a tenant-at-will under applicable law.  While
Tenant is occupying the Temporary Space, Landlord or Landlord’s authorized
agents shall be entitled to enter the Temporary Space, upon reasonable notice,
to display the Temporary Space to prospective tenants.

 

IV.                                 ROOF SPACE FOR DISH/ANTENNA.

 

A.                                   Tenant shall have the right, in
consideration for payments of $0.00 per month (the “Dish/Antenna Payments”), to
lease space on the roof of the Building for the purpose of installing (in
accordance with Section IX.C of the Lease), operating and maintaining a 36 inch
dish/antenna or other communication device approved by the Landlord (the
“Dish/Antenna”).  During any renewal Term of the Lease the monthly Dish/Antenna
Payments referenced above shall increase by the prevailing monthly charges
established from time to time for such Dish/Antenna. The Dish/Antenna Payments
shall constitute Additional Rent under the terms of the Lease and Tenant shall
be required to make these payments in strict compliance with the terms of
Section 4 of the Lease.  The exact location of the space on the roof to be
leased by Tenant shall be designated by Landlord and shall not exceed 25 square
feet (the “Roof Space”).  Landlord reserves the right to relocate the Roof Space
as reasonably necessary during the Term.  Landlord’s designation shall take into
account Tenant’s use of the Dish/Antenna.  Notwithstanding the foregoing,
Tenant’s right to install the Dish/Antenna shall be subject to the approval
rights of Landlord and Landlord’s architect and/or engineer (not to be
unreasonably withheld) with respect to the plans and specifications of the
Dish/Antenna, the manner in which the Dish/Antenna is attached to the roof of
the Building and the manner in which any cables are run to and from the
Dish/Antenna. The Dish/Antenna must be tagged with weatherproof labels showing
manufacturer, model, frequency range, and name of Tenant.  In addition, the
cable between the Dish/Antenna and Tenant’s suite must be tagged in the telecom
closet on each floor with a label showing Tenant’s name, phone number and suite
number.  The precise specifications and a general description of the
Dish/Antenna along with all documents Landlord reasonably requires to review the
installation of the Dish/Antenna (the “Plans and Specifications”) shall be
submitted to Landlord for Landlord’s written approval no later than 20 days
before Tenant commences to install the Dish/Antenna. Tenant shall be solely
responsible for obtaining all necessary governmental and regulatory approvals
and for the cost of installing, operating, maintaining and removing the
Dish/Antenna.  Tenant shall notify Landlord upon completion of the installation
of the Dish/Antenna.  If Landlord determines that the Dish/Antenna equipment
does not comply with the approved Plans and Specifications, that the Building
has been damaged during installation of the Dish/Antenna or that the
installation was defective, Landlord shall notify Tenant of any noncompliance or
detected problems and Tenant immediately shall cure the defects.  If the Tenant
fails to immediately cure the defects, Tenant shall pay to Landlord upon demand
the cost, as reasonably determined by Landlord, of correcting any defects and
repairing any damage to the Building caused by such installation.  If at any
time Landlord, in its sole discretion,  deems it necessary, Tenant shall provide
and install, at Tenant’s sole cost and expense, appropriate

 

4

--------------------------------------------------------------------------------


 

aesthetic screening, reasonably satisfactory to Landlord, for the Dish/Antenna
(the “Aesthetic Screening”).

 

B.                                     Landlord agrees that Tenant, upon
reasonable prior written notice to Landlord, shall have access to the roof of
the Building and the Roof Space for the purpose of installing, maintaining,
repairing and removing the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, all of which shall be performed by Tenant or Tenant’s
authorized representative or contractors, which shall be approved by Landlord,
at Tenant’s sole cost and risk. It is agreed, however, that only authorized
engineers, employees or properly authorized contractors of Tenant, FCC (defined
below) inspectors, or persons under their direct supervision will be permitted
to have access to the roof of the Building and the Roof Space.  Tenant further
agrees to exercise firm control over the people requiring access to the roof of
the Building and the Roof Space in order to keep to a minimum the number of
people having access to the roof of the Building and the Roof Space and the
frequency of their visits.

 

C.                                     It is further understood and agreed that
the installation, maintenance, operation and removal of the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, is not permitted to damage
the Building or the roof thereof, or interfere with the use of the Building and
roof by Landlord.  Tenant agrees to be responsible for any damage caused to the
roof or any other part of the Building, which may be caused by Tenant or any of
its agents or representatives.

 

D.                                    Tenant agrees to install only equipment of
types and frequencies which will not cause unreasonable interference to Landlord
or existing tenants of the Building.  In the event Tenant’s equipment causes
such interference, Tenant will change the frequency on which it transmits and/or
receives and take any other steps necessary to eliminate the interference.

 

E.                                      Tenant shall, at its sole cost and
expense, and at its sole risk, install, operate and maintain the Dish/Antenna in
a good and workmanlike manner, and in compliance with all Building, electric,
communication, and safety codes, ordinances, standards, regulations and
requirements, now in effect or hereafter promulgated, of the Federal Government,
including, without limitation, the Federal Communications Commission (the
“FCC”), the Federal Aviation Administration (“FAA”) or any successor agency of
either the FCC or FAA having jurisdiction over radio or telecommunications, and
of the state, city and county in which the Building is located.  Under this
Lease, the Landlord and its agents assume no responsibility for the licensing,
operation and/or maintenance of Tenant’s equipment.  Tenant has the
responsibility of carrying out the terms of its FCC license in all respects. 
The Dish/Antenna shall be connected to Landlord’s power supply in strict
compliance with all applicable Building, electrical, fire and safety codes. 
Neither Landlord nor its agents shall be liable to Tenant for any stoppages or
shortages of electrical power furnished to the Dish/Antenna or the Roof Space
because of any act, omission or requirement of the public utility serving the
Building, or the act or omission of any other tenant, invitee or licensee or
their respective agents, employees or contractors, or for any other cause beyond
the reasonable control of Landlord, and Tenant shall not be entitled to any
rental abatement for any such stoppage or shortage of electrical power.  Neither
Landlord nor its agents shall have any responsibility or liability for the
conduct or safety of any of Tenant’s representatives, repair, maintenance and
engineering personnel while in or on any part of the Building or the Roof Space.

 

F.                                      The Dish/Antenna, the appurtenances and
the Aesthetic Screening, if any, shall remain the personal property of Tenant,
and shall be removed by Tenant at its own expense at the expiration or earlier
termination of this Lease or Tenant’s right to possession hereunder.  Tenant
shall repair any damage caused by such removal, including the patching of any
holes to match, as closely as possible, the color surrounding the area where the
equipment and appurtenances were attached.  Tenant agrees to maintain all of the
Tenant’s equipment placed on or about the roof or in any other part of the
Building in proper operating condition and maintain same in satisfactory
condition as to appearance and safety in Landlord’s sole discretion.  Such
maintenance and operation shall be performed in a manner to avoid any
interference with any other tenants or Landlord.  Tenant agrees that at all
times during the Term, it will keep the roof of the Building and

 

5

--------------------------------------------------------------------------------


 

the Roof Space free of all trash or waste materials produced by Tenant or
Tenant’s agents, employees or contractors.

 

G.                                     In light of the specialized nature of the
Dish/Antenna, Tenant shall be permitted to utilize the services of its choice
for installation, operation, removal and repair of the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, subject to the reasonable
approval of Landlord.  Notwithstanding the foregoing, Tenant must provide
Landlord with prior written notice of any such installation, removal or repair
and coordinate such work with Landlord in order to avoid voiding or otherwise
adversely affecting any warranties granted to Landlord with respect to the
roof.  If necessary, Tenant, at its sole cost and expense, shall retain any
contractor having a then existing warranty in effect on the roof to perform such
work (to the extent that it involves the roof), or, at Tenant’s option, to
perform such work in conjunction with Tenant’s contractor.  In the event the
Landlord contemplates roof repairs that could affect Tenant’s Dish/Antenna, or
which may result in an interruption of the Tenant’s telecommunication service,
Landlord shall formally notify Tenant at least 30 days in advance (except in
cases of an emergency) prior to the commencement of such contemplated work in
order to allow Tenant to make other arrangements for such service.

 

H.                                    Tenant shall not allow any provider of
telecommunication, video, data or related services (“Communication Services”) to
locate any equipment on the roof of the Building or in the Roof Space for any
purpose whatsoever, nor may Tenant use the Roof Space and/or Dish/Antenna to
provide Communication Services to an unaffiliated tenant, occupant or licensee
of another building, or to facilitate the provision of Communication Services on
behalf of another Communication Services provider to an unaffiliated tenant,
occupant or licensee of the Building or any other building.

 

I.                                         Tenant acknowledges that Landlord may
at some time establish a standard license agreement (the “License Agreement”)
with respect to the use of roof space by tenants of the Building.  Tenant, upon
request of Landlord, shall enter into such License Agreement with Landlord
provided that such agreement does not materially alter the rights of Tenant
hereunder with respect to the Roof Space.

 

J.                                        Tenant specifically acknowledges and
agrees that the terms and conditions of Section 13 of the Lease (Indemnity and
Waiver of Claims) shall apply with full force and effect to the Roof Space and
any other portions of the roof accessed or utilized by Tenant, its
representatives, agents, employees or contractors.

 

K.                                    At the expiration or earlier termination
of the Lease, Tenant shall, at Tenant’s sole cost, remove the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, and restore the Building and
the Roof Space to the condition that existed prior to the installation of the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any.  In
addition, if Tenant defaults under any of the terms and conditions of this
Section or the Lease, and Tenant fails to cure said default within the time
allowed by Section 18 of the Lease (Events of Default), Landlord shall be
permitted to exercise all remedies provided under the terms of the Lease,
including removing the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, and restoring the Building and the Roof Space to the
condition that existed prior to the installation of the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any.  If Landlord removes the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, as a result
of an uncured default, Tenant shall be liable for all costs and expenses
Landlord incurs in removing the Dish/Antenna, the appurtenances and the
Aesthetic Screening, if any, and repairing any damage to the Building, the roof
of the Building and the Roof Space caused by the installation, operation or
maintenance of the Dish/Antenna, the appurtenances, and the Aesthetic Screening,
if any.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 


OUTLINE AND LOCATION OF TEMPORARY SPACE

 

[g65981kk03image002.jpg]

 

7

--------------------------------------------------------------------------------


 


EXHIBIT G


 

PARKING AGREEMENT

 

This Exhibit (the “Parking Agreement”) is attached to and made a part of the
Lease by and between CA-10960 WILSHIRE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”) and FASTCLICK, INC., a California corporation
(“Tenant”) for space in the Building located at 10960 Wilshire Boulevard, Los
Angeles, California.

 

1.                                       The capitalized terms used in this
Parking Agreement shall have the same definitions as set forth in the Lease to
the extent that such capitalized terms are defined therein and not redefined in
this Parking Agreement.  In the event of any conflict between the Lease and this
Parking Agreement, the latter shall control.

 

2.                                       During the initial Term, Tenant shall
have the right, but not the obligation, to lease from Landlord and Landlord
agrees to lease to Tenant a total of up to 22 non-reserved parking spaces and
Tenant shall have the obligation to lease from Landlord and Landlord agrees to
lease to Tenant a total of 4 reserved parking spaces in the parking facility
servicing the Building (“Parking Facility”). During the initial Term, Tenant
shall pay in advance, concurrent with Tenant’s payment of monthly Base Rent, the
prevailing monthly charges established from time to time for parking in the
Parking Facility.  Such charges shall be payable to Landlord or such other
entity as designated by Landlord, and shall be sent to the address Landlord
designates from time to time. The initial charge for such parking spaces is
$140.00 per non-reserved parking pass, per month, inclusive of taxes and $210.00
per reserved parking pass, per month, inclusive of taxes. No deductions from the
monthly charge shall be made for days on which the Parking Facility is not used
by Tenant. Prior to the Commencement Date, Tenant shall notify Landlord in
writing of the number of non-reserved parking spaces which Tenant initially
elects to use during the Term, but in no event in excess of the maximum number
of non-reserved parking spaces set forth in this Section 2.  Thereafter, Tenant
may increase or decrease the number of non-reserved parking spaces to be used by
Tenant pursuant to this Section 2 upon a minimum of 30 days prior written notice
to Landlord, provided that in no event may Tenant elect to use in excess of the
maximum number of non-reserved parking spaces set forth in this Section 2. 
Tenant may, from time to time request additional parking spaces, and if Landlord
shall provide the same, such parking spaces shall be provided and used on a
month-to-month basis, and otherwise on the foregoing terms and provisions, and
at such prevailing monthly parking charges as shall be established from time to
time.  Tenant, upon 30 days prior written notice to Landlord and subject to
availability, shall have a one time right to convert up to 4 reserved parking
spaces into 4 unreserved parking spaces.

 

3.                                       Tenant shall at all times comply with
all applicable ordinances, rules, regulations, codes, laws, statutes and
requirements of all federal, state, county and municipal governmental bodies or
their subdivisions respecting the use of the Parking Facility.  Landlord
reserves the right to adopt, modify and enforce reasonable rules (“Rules”)
governing the use of the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation.  The Rules set forth herein are currently in effect.  Landlord may
refuse to permit any person who violates such Rules to park in the Parking
Facility, and any violation of the Rules shall subject the car to removal from
the Parking Facility.

 

4.                                       Unless specified to the contrary above,
the parking spaces hereunder shall be provided on a non-designated “first-come,
first-served” basis.  Tenant acknowledges that Landlord has no liability for
claims arising through acts or omissions of any independent operator of the
Parking Facility.  Landlord shall have no liability whatsoever for any damage to
items located in the Parking Facility, nor for any personal injuries or death
arising out of any matter relating to the Parking Facility, and in all events,
Tenant agrees to look first to its insurance carrier and to require that
Tenant’s employees look first to their respective insurance carriers for payment
of any losses sustained in connection with any use of the Parking Facility. 
Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord’s agents.  Landlord reserves the right
to assign specific parking spaces, and to reserve parking spaces for visitors,
small cars, handicapped persons and for other tenants, guests of tenants or
other parties, which assignment and reservation or spaces may be relocated as
determined by Landlord from time to time, and Tenant and persons designated by
Tenant hereunder shall not park in any location designated for such assigned or
reserved parking spaces.  Tenant acknowledges that the Parking Facility may be
closed entirely or in part in order to make

 

1

--------------------------------------------------------------------------------


 

repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control.  In such event, Landlord shall refund any prepaid
parking fee hereunder, prorated on a per diem basis.

 

5.                                       If Tenant shall default under this
Parking Agreement, the operator shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such default, without
liability therefor whatsoever.  In addition, if Tenant shall default under this
Parking Agreement, Landlord shall have the right to cancel this Parking
Agreement on 20 days’ written notice, unless within such 20 day period, Tenant
cures such default. Such cancellation right shall be cumulative and in addition
to any other rights or remedies available to Landlord at law or equity, or
provided under the Lease (all of which rights and remedies under the Lease are
hereby incorporated herein, as though fully set forth).  Any default by Tenant
under the Lease shall be a default under this Parking Agreement, and any default
under this Parking Agreement shall be a default under the Lease.

 


RULES


 

(i)                                     Landlord reserves the right to establish
and change Parking Facility hours from time to time, although, as of the date of
this Lease, Tenant shall have access to the Parking Facility on a 24-hour basis,
7 days a week, subject to the other terms of this Parking Agreement. Tenant
shall not store or permit its employees to store any automobiles in the Parking
Facility without the prior written consent of the operator.  Except for
emergency repairs, Tenant and its employees shall not perform any work on any
automobiles while located in the Parking Facility, or on the Property.  If it is
necessary for Tenant or its employees to leave an automobile in the Parking
Facility overnight, Tenant shall provide the operator with prior notice thereof
designating the license plate number and model of such automobile.

 

(ii)                                  Cars must be parked entirely within the
stall lines painted on the floor, and only small cars may be parked in areas
reserved for small cars.

 

(iii)                               All directional signs and arrows must be
observed.

 

(iv)                              The speed limit shall be 5 miles per hour.

 

(v)                                 Parking spaces reserved for handicapped
persons must be used only by vehicles properly designated.

 

(vi)                              Parking is prohibited in all areas not
expressly designated for parking, including without limitation:

 

(a)                                  Areas not striped for parking

(b)                                 aisles

(c)                                  where “no parking” signs are posted

(d)                                 ramps

(e)                                  loading zones

 

(vii)                           Parking stickers, key cards or any other devices
or forms of identification or entry supplied by the operator shall remain the
property of the operator.  Such device must be displayed as requested and may
not be mutilated in any manner.  The serial number of the parking identification
device may not be obliterated.  Parking passes and devices are not transferable
and any pass or device in the possession of an unauthorized holder will be void.

 

(viii)                        Monthly fees shall be payable in advance prior to
the first day of each month.  Failure to do so will automatically cancel parking
privileges and a charge at the prevailing daily parking rate will be due.  No
deductions or allowances from the monthly rate will be made for days on which
the Parking Facility is not used by Tenant or its designees.

 

(ix)                                Parking Facility managers or attendants are
not authorized to make or allow any exceptions to these Rules.

 

2

--------------------------------------------------------------------------------


 

(x)                                   Every parker is required to park and lock
his/her own car.

 

(xi)                                Loss or theft of parking pass,
identification, key cards or other such devices must be reported to Landlord and
to the Parking Facility manager immediately.  Any parking devices reported lost
or stolen found on any authorized car will be confiscated and the illegal holder
will be subject to prosecution.  Lost or stolen passes and devices found by
Tenant or its employees must be reported to the office of the Parking Facility
immediately.

 

(xii)                             Washing, waxing, cleaning or servicing of any
vehicle by the customer and/or his agents is prohibited.  Parking spaces may be
used only for parking automobiles.

 

(xiii)                          Tenant agrees to acquaint all persons to whom
Tenant assigns a parking space with these Rules.

 

6.                                       TENANT ACKNOWLEDGES AND AGREES THAT, TO
THE FULLEST EXTENT PERMITTED BY LAW, LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY
LOSS OR DAMAGE TO TENANT OR TENANT’S PROPERTY (INCLUDING, WITHOUT LIMITATIONS,
ANY LOSS OR DAMAGE TO TENANT’S AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT,
VANDALISM OR ACCIDENT) ARISING FROM OR RELATED TO TENANT’S USE OF THE PARKING
FACILITY OR EXERCISE OF ANY RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT
SUCH LOSS OR DAMAGE RESULTS FROM LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT
OMISSION.  THE LIMITATION ON LANDLORD’S LIABILITY UNDER THE PRECEDING SENTENCE
SHALL NOT APPLY HOWEVER TO LOSS OR DAMAGE ARISING DIRECTLY FROM LANDLORD’S
WILLFUL MISCONDUCT.

 

7.                                       Without limiting the provisions of
Paragraph 6 above, Tenant hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant arising as a result of parking in the
Parking Facility, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action.  It is the
intention of Tenant by this instrument, to exempt and relieve Landlord from
liability for personal injury or property damage caused by negligence.

 

8.                                       The provisions of Section 20 of the
Lease are hereby incorporated by reference as if fully recited.

 

Tenant acknowledges that Tenant has read the provisions of this Parking
Agreement, has been fully and completely advised of the potential dangers
incidental to parking in the Parking Facility and is fully aware of the legal
consequences of agreeing to this instrument.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

 


ASBESTOS NOTIFICATION


 

This Exhibit is attached to and made a part of the Lease by and between CA-10960
WILSHIRE LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”) and
FASTCLICK, INC., a California corporation (“Tenant”) for space in the Building
located at 10960 Wilshire Boulevard, Los Angeles, California.

 

Asbestos-containing materials (“ACMs”) were historically commonly used in the
construction of commercial buildings across the country.  ACMs were commonly
used because of their beneficial qualities; ACMs are fire-resistant and provide
good noise and temperature insulation.

 

Some common types of ACMs include surfacing materials (such as spray-on
fireproofing, stucco, plaster and textured paint), flooring materials (such as
vinyl floor tile and vinyl floor sheeting) and their associated mastics, carpet
mastic, thermal system insulation (such as pipe or duct wrap, boiler wrap and
cooling tower insulation), roofing materials, drywall, drywall joint tape and
drywall joint compound, acoustic ceiling tiles, transite board, base cove and
associated mastic, caulking, window glazing and fire doors.  These materials are
not required under law to be removed from any building (except prior to
demolition and certain renovation projects).  Moreover, ACMs generally are not
thought to present a threat to human health unless they cause a release of
asbestos fibers into the air, which does not typically occur unless (1) the ACMs
are in a deteriorated condition, or (2) the ACMs have been significantly
disturbed (such as through abrasive cleaning, or maintenance or renovation
activities).

 

It is possible that some of the various types of ACMs noted above (or other
types) are present at various locations in the Building.  Anyone who finds any
such materials in the Building should assume them to contain asbestos unless
those materials are properly tested and found to be otherwise.  In addition,
under applicable Law, certain of these materials are required to be presumed to
contain asbestos in the Building because the Building was built prior to 1981
(these materials are typically referred to as “Presumed Asbestos Containing
Materials” or “PACM”).  PACM consists of thermal system insulation and surfacing
material found in buildings constructed prior to 1981, and asphalt or vinyl
flooring installed prior to 1981.  If any thermal system insulation, asphalt or
vinyl flooring or surfacing materials are found to be present in the Building,
such materials must be considered PACM unless properly tested and found
otherwise.  In addition, Landlord has identified the presence of certain ACMs in
the Building.  For information about the specific types and locations of these
identified ACMs, please contact the Property Manager.  The Property Manager
maintains records of the Building’s asbestos information including any Building
asbestos surveys, sampling and abatement reports.  This information is
maintained as part of Landlord’s asbestos Operations and Maintenance Plan (“O&M
Plan”).

 

The O&M Plan is designed to minimize the potential of any harmful asbestos
exposure to any person in the Building. Because Landlord is not a physician,
scientist or industrial hygienist, Landlord has no special knowledge of the
health impact of exposure to asbestos.  Therefore, Landlord hired an independent
environmental consulting firm to prepare the Building’s O&M Plan.  The O&M Plan
includes a schedule of actions to be taken in order to (1) maintain any building
ACMs in good condition, and (2) to prevent any significant disturbance of such
ACMs.  Appropriate Landlord personnel receive regular periodic training on how
to properly administer the O&M Plan.

 

The O&M Plan describes the risks associated with asbestos exposure and how to
prevent such exposure.  The O&M Plan describes those risks, in general, as
follows:  asbestos is not a significant health concern unless asbestos fibers
are released and inhaled.  If inhaled, asbestos fibers can accumulate in the
lungs and, as exposure increases, the risk of disease (such as asbestosis and
cancer) increases.  However, measures to minimize exposure and consequently
minimize the accumulation of fibers, reduce the risk of adverse health effects.

 

The O&M Plan also describes a number of activities which should be avoided in
order to prevent a release of asbestos fibers.  In particular, some of the
activities which may present a health risk (because those activities may cause
an airborne release of asbestos fibers) include moving, drilling, boring or
otherwise disturbing ACMs.  Consequently, such activities should not be
attempted by any person not qualified to handle ACMs.  In other words, the
approval of Building management must be obtained

 

--------------------------------------------------------------------------------


 

prior to engaging in any such activities.  Please contact the Property Manager
for more information in this regard.  A copy of the written O&M Plan for the
Building is located in the Building Management Office and, upon your request,
will be made available to tenants for you to review and copy during Building
Service Hours.

 

Because of the presence of ACM in the Building, Landlord is also providing the
following warning, which is commonly known as a California Proposition 65
warning:

 

WARNING:  This Building contains asbestos, a chemical known to the State of
California to cause cancer.

 

Please contact the Property Manager with any questions regarding the contents of
this Exhibit.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 


LETTER OF CREDIT

 

 

[NAME OF FINANCIAL INSTITUTION]

 

 

IRREVOCABLE STANDBY

 

LETTER OF CREDIT

 

NO.

 

ISSUANCE DATE:

 

EXPIRATION DATE:

 

APPLICANT: FASTCLICK, INC., A CALIFORNIA CORPORATION

 

BENEFICIARY

 

CA-10960 WILSHIRE LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP

3200 OCEAN PARK BOULEVARD

SUITE 100

SANTA MONICA, CALIFORNIA 90405

ATTN: EQUITY OFFICE
PROPERTY MANAGER

 

LADIES/GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT IN YOUR FAVOR FOR
THE ACCOUNT OF THE ABOVE REFERENCED APPLICANT IN THE AMOUNT OF EIGHTY FIVE
THOUSAND AND NO/100 U.S. DOLLARS ($85,000.00) AVAILABLE FOR PAYMENT AT SIGHT BY
YOUR DRAFT DRAWN ON US WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1.     THIS ORIGINAL IRREVOCABLE STANDBY LETTER OF CREDIT.

 

2.               BENEFICIARY’S SIGNED AND DATED STATEMENT WORDED AS FOLLOWS:
“THIS CERTIFIES THAT THE UNDERSIGNED IS AN AUTHORIZED SIGNATORY OF THE
BENEFICIARY OF BANK OF THE WEST STANDBY LETTER OF CREDIT NO.             AND
THAT THIS DRAW IN THE AMOUNT OF                              U.S. DOLLARS
($                        ) UNDER THE LETTER OF CREDIT NO.
                                 REPRESENTS FUNDS DUE AND OWING PURSUANT TO THE
TERMS OF THAT CERTAIN LEASE BY AND BETWEEN CA-10960 WILSHIRE LIMITED
PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP, AS LANDLORD, AND FASTCLICK, INC., A
CALIFORNIA CORPORATION, AS TENANT, AND/OR ANY AMENDMENT TO THE LEASE OR ANY
OTHER AGREEMENT BETWEEN SUCH PARTIES RELATED TO THE LEASE.”

 

IT IS A CONDITION OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT THAT IT WILL BE
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A ONE YEAR PERIOD UPON THE
EXPIRATION DATE SET FORTH ABOVE AND UPON EACH ANNIVERSARY OF SUCH DATE, UNLESS
AT LEAST 60 DAYS PRIOR TO SUCH EXPIRATION DATE OR APPLICABLE ANNIVERSARY
THEREOF, WE SEND NOTICE TO YOU IN WRITING, BY CERTIFIED MAIL OR BY OVERNIGHT
COURIER SERVICE TO THE ABOVE ADDRESS, THAT WE ELECT NOT TO SO EXTEND THIS
IRREVOCABLE STANDBY LETTER OF CREDIT.

 

IN ADDITION, THE AMOUNT AVAILABLE TO BE DRAWN UNDER THIS LETTER OF CREDIT SHALL
BE REDUCED, AUTOMATICALLY AND WITHOUT AMENDMENT, ON EACH DATE (EACH, AN
“AUTOMATIC REDUCTION DATE”) SET FORTH IN THE FOLLOWING AUTOMATIC REDUCTION
SCHEDULED BY THE AMOUNT (“THE REDUCTION AMOUNT”) SET FORTH OPPOSITE SUCH DATE.
HOWEVER, SUCH SCHEDULED REDUCTION AMOUNT(S) SHALL BE REDUCED, OR OFFSET, BY THE
AMOUNT OF ANY PAYMENT MADE BY US UNDER THIS LETTER OF CREDIT ON OR PRIOR TO THE
RELEVANT AUTOMATIC REDUCTION DATE (UNTIL SUCH PAYMENT AMOUNT HAS BEEN FULLY
OFFSET AGAINST SUCH REDUCTION AMOUNT(S)).”

 

--------------------------------------------------------------------------------


 

AUTOMATIC REDUCTION SCHEDULE

 

AUTOMATIC REDUCTION DATE

 

REDUCTION AMOUNT

 

 

 

 

 

1st day of the 25th full calendar month of the Term

 

$

63,750.00

 

 

 

 

 

1st day of the 37th full calendar month of the Term

 

$

42,500.00

 

 

 

 

 

1st day of the 49th full calendar month of the Term

 

$

21,250.00

 

 

IN ADDITION TO THE FOREGOING, WE UNDERSTAND AND AGREE THAT YOU SHALL BE ENTITLED
TO DRAW UPON THIS IRREVOCABLE STANDBY LETTER OF CREDIT IN THE EVENT THAT WE
ELECT NOT TO EXTEND THIS IRREVOCABLE STANDBY LETTER OF CREDIT YOU MAY DRAW
HEREUNDER BY MEANS OF YOUR DRAFT(S) AS ABOVE ACCOMPANIED BY YOUR SIGNED AND
DATED STATEMENT WORDED AS FOLLOWS:

 

“THIS CERTIFIES THAT THE UNDERSIGNED IS AN AUTHORIZED SIGNATORY OF THE
BENEFICIARY OF BANK OF THE WEST STANDBY LETTER OF CREDIT NO.           AND THAT
THE APPLICANT HAS FAILED TO PROVIDE AN ACCEPTABLE SUBSTITUTE IRREVOCABLE STANDBY
LETTER OF CREDIT IN ACCORDANCE WITH THE TERMS OF THAT CERTAIN LEASE BY AND
BETWEEN CA-10960 WILSHIRE LIMITED PARTNERSHIP, A DELAWARE LIMITED PARTNERSHIP,
AS LANDLORD, AND FASTCLICK, INC., A CALIFORNIA CORPORATION, AS TENANT, AND/OR
ANY AMENDMENT TO THE LEASE OR ANY OTHER AGREEMENT BETWEEN SUCH PARTIES RELATED
TO THE LEASE.”

 

WE FURTHER AGREE THAT:  (A) UPON RECEIPT OF THE DOCUMENTATION REQUIRED HEREIN,
WE WILL HONOR YOUR DRAWS AGAINST THIS IRREVOCABLE STANDBY LETTER OF CREDIT
WITHOUT INQUIRY INTO THE ACCURACY OF BENEFICIARY’S SIGNED STATEMENT AND
REGARDLESS OF WHETHER APPLICANT DISPUTES THE .CONTENT OF SUCH STATEMENT; (B)
THIS IRREVOCABLE STANDBY LETTER OF CREDIT SHALL PERMIT PARTIAL DRAWS AND, IN THE
EVENT YOU ELECT TO DRAW UPON LESS THAN THE FULL STATED AMOUNT HEREOF, THE STATED
AMOUNT OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT SHALL BE AUTOMATICALLY
REDUCED BY THE AMOUNT OF SUCH PARTIAL DRAW; AND (C)  THIS LETTER OF CREDIT IS
TRANSFERABLE IN WHOLE BUT NOT IN PART. TRANSFER MAY ONLY BE EFFECT BY BANK OF
THE WEST ON OUR RECEIPT OF A REQUEST FOR FULL TRANSFER IN FORM REASONABLY
ACCEPTABLE TO US ACCOMPANIED BY THIS ORIGINAL LETTER OF CREDIT, AMENDMENTS
HERETO IF ANY, AND PAYMENT OF OUR TRANSFER COMMISSION IN EFFECT AT THE TIME OF
THE TRANSFER, BUT NOT TO EXCEED AN AMOUNT EQUAL TO 0.25% OF THE AMOUNT AVAILABLE
TO BE DRAWN UNDER THIS LETTER OF CREDIT.

 

THIS IRREVOCABLE STANDBY LETTER OF CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION) ICC PUBLICATION NO. 500.

 

WE HEREBY ENGAGE WITH YOU TO HONOR DRAFTS AND DOCUMENTS DRAWN UNDER AND IN
COMPLIANCE WITH THE TERMS OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT.

 

ALL COMMUNICATIONS TO US WITH RESPECT TO THIS IRREVOCABLE STANDBY LETTER OF
CREDIT MUST BE ADDRESSED TO OUR OFFICE LOCATED AT 1977 SATURN STREET, MONTEREY
PARK, CA 91755 TO THE ATTENTION OF TEAM 2.

 

VERY TRULY YOURS,

 

 

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

 

 

[TITLE}

 

 

--------------------------------------------------------------------------------